Exhibit 10.1

 

Execution Version

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

SILVERCREST ASSET MANAGEMENT GROUP LLC,

JAMISON, EATON & WOOD, INC.

And

THE PRINCIPALS

And, For Limited Purposes,


SILVERCREST L.P.

 

And

 

SILVERCREST ASSET MANAGEMENT GROUP INC.

 

Dated as of March 30, 2015

--------------------------------------------------------------------------------

 

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

Section 1.1.

Definitions of Certain Defined Terms

1

Section 1.2.

Interpretation

13

 

 

 

ARTICLE II.

PURCHASE AND SALE OF ACQUIRED ASSETS AND ACQUIRED PERSONAL GOODWILL

14

 

 

 

Section 2.1.

Sale and Purchase of the Acquired Assets

15

Section 2.2.

Excluded Assets

17

Section 2.3.

Assumed Liabilities

18

Section 2.4.

Excluded Liabilities

18

Section 2.5.

Bulk Sales Laws

19

Section 2.6.

Purchase Price Paid at Closing

20

Section 2.7.

Sale and Purchase of Personal Goodwill of Principals

20

Section 2.8.

Adjustment to Aggregate Closing Purchase Price

21

Section 2.9.

Post-Closing Adjustment to Aggregate Closing Purchase Price

22

Section 2.10.

Contingent Payments

23

Section 2.11.

Closing

25

Section 2.12.

Allocation of Aggregate Purchase Price

26

 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE PRINCIPALS

27

 

 

 

Section 3.1.

Representations and Warranties Concerning Seller

27

Section 3.2.

Representations and Warranties Concerning the Principals

50

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER, SILVERCREST AND SAMG

53

 

 

 

Section 4.1.

Representations and Warranties of Buyer

53

Section 4.2.

Representations and Warranties of Silvercrest

56

Section 4.3.

Representations and Warranties of SAMG

58

 

 

 

ARTICLE V.

COVENANTS OF THE PARTIES

60

 

 

 

Section 5.1.

Buyer’s Covenants

60

Section 5.2.

Mutual Covenants

61

Section 5.3.

Seller’s and the Principals’ Covenants

62

 

 

 

ARTICLE VI.

CONDITIONS PRECEDENT TO THE CLOSING

72

 

 

 

Section 6.1.

Conditions to Each Party’s Obligations

72

Section 6.2.

Conditions to Buyer’s Obligations

72

Section 6.3.

Conditions to Seller’s and the Principals’ Obligations

74

 

 

 

ARTICLE VII.

TERMINATION

75

 

 

 

Section 7.1.

Termination

75

Section 7.2.

Effect of Termination

76

A/76602623.8

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE VIII.

INDEMNIFICATION

76

 

 

 

Section 8.1.

Indemnification by Seller and the Principals

76

Section 8.2.

Indemnification by Buyer

77

Section 8.3.

Survival

78

Section 8.4.

Third Party Claims

79

Section 8.5.

Treatment of Materiality

80

Section 8.6.

Indemnification Purchase Price Adjustment; Insurance

80

Section 8.7.

Set-Off

81

Section 8.8.

Waiver of Rights to Subrogation

81

Section 8.9.

Investigation

81

 

 

 

ARTICLE IX.

MISCELLANEOUS

81

 

 

 

Section 9.1.

Waivers

81

Section 9.2.

Modifications

81

Section 9.3.

Governing Law; Jurisdiction; Waiver of Jury Trial

81

Section 9.4.

Notices

82

Section 9.5.

Entire Understanding; No Third Party Beneficiaries

83

Section 9.6.

Assignability

83

Section 9.7.

Severability

84

Section 9.8.

Expenses Incident to this Agreement

84

Section 9.9.

Taxes

84

Section 9.10.

Counterparts

84

 

 

LIST OF EXHIBITS

Exhibit A - Form of Additional Partner Certificate

Exhibit B - Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit C - Form of Principals Notes

Exhibit D - Form of Seller Note

Exhibit E - Form of Subscription Agreement

Exhibit F - Form of Tax Escrow Agreement

Exhibit G-1 - Form of Affirmative Consent

Exhibit G-2 - Form of Negative Consent

Exhibit H - Form of Follow-up Notice (Negative Consent Clients)

Exhibit I - Form of Opinion of Counsel to Seller and the Principals

Exhibit J - Form of Release

 

 

A/76602623.8

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of March 30, 2015,
by and among Silvercrest Asset Management Group LLC, a Delaware limited
liability company (“Buyer”), Jamison Eaton & Wood, Inc., a New Jersey
corporation (“Seller”), Keith Wood, an individual residing at 170 Lees Hill
Road, Basking Ridge, New Jersey 07920 (“Wood”), Ernest Cruikshank, III, an
individual residing at 29 Wilson Road, Princeton, New Jersey 08540
(“Cruikshank”), William F. Gadsden, an individual residing at 15 Montview, Short
Hills, New Jersey 07078 (“Gadsden”), and Frederick E. Thalmann, Jr., an
individual residing at 17 Belmont Court, Pittstown, New Jersey 08867 (“Thalmann”
and, together with Wood, Cruikshank and Gadsden, the “Principals”), and, for the
limited purposes set forth herein, each of Silvercrest Asset Management Group
Inc., a Delaware corporation (“SAMG”), and Silvercrest L.P., a Delaware limited
partnership (“Silvercrest”).  Capitalized terms used in this Agreement and not
otherwise defined have the meanings specified in Section 1.1.

W I T N E S S E T H:

WHEREAS, Seller is an investment adviser providing Investment Services to
various Clients (the “Business”);

WHEREAS, the Principals own a majority of the issued and outstanding capital
stock of Seller (as defined below);

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, on the terms, and subject to the conditions, set forth in this
Agreement, substantially all of the assets of Seller relating to the Business,
including substantially all of the assets held in connection with, necessary
for, or material to the Business and the operations thereof;

WHEREAS, the Principals desire to sell to Buyer, and Buyer desires to purchase
from the Principals, on the terms, and subject to the conditions, set forth in
this Agreement, all of the personal goodwill of the Principals relating to the
Business; and

WHEREAS, SAMG is the general partner of Silvercrest which is the sole member of
Buyer.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby covenant and
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1.  Definitions of Certain Defined Terms.  Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings set
forth below.

“Accounting Firm” means a firm of certified public accountants of national
standing mutually agreed upon by Buyer, on the one hand, and Seller and the
Principals, on the other hand

 

--------------------------------------------------------------------------------

 

(which agreement shall not be unreasonably withheld, conditioned or delayed),
within five (5) Business Days after the date of a request to refer a matter to
such a firm.

“Accounts Receivable” means (i) all trade accounts and fees receivable and
rights to payment, including for services rendered, (ii) all other accounts or
notes receivable, (iii) all bonds and other evidences of Indebtedness, (iv) the
full benefit of all security for any of the foregoing, and (v) any claim, remedy
or other right related to any of the foregoing.

“Acquired Assets” has the meaning ascribed thereto in Section 2.1.

“Acquired Corporate Goodwill” has the meaning ascribed thereto in Section
2.1(a).

“Acquired Personal Goodwill” has the meaning ascribed thereto in Section 2.7(a).

“Acquisition Proposal” has the meaning ascribed thereto in Section 5.3(c)(i).

“Additional Partner Certificate” means the additional partner certificate, which
includes joinder signature pages to the Exchange Agreement, Silvercrest Limited
Partnership Agreement, Tax Receivable Agreement and Resale and Registration
Rights Agreement, in the form attached hereto as Exhibit A.

“Advisers Act” means the Investment Advisers Act of 1940, as the same may be
amended from time to time, and any successor to such act.

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first Person.  As used in this definition, the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to (i) vote twenty-five percent
(25%) or more of the outstanding voting securities of such Person or (ii)
otherwise direct the management policies of such Person by contract or
otherwise.

“Affirmative Consent Client” has the meaning ascribed thereto in Section
5.3(e)(i).

“Aggregate Closing Purchase Price” means the aggregate purchase price
represented by the sum of the Seller Closing Cash Payment, the dollar value of
the Equity Consideration as of the Closing Date, the principal amount of the
Seller Note and the aggregate principal amount of the Principals Notes.

“Aggregate Principals Closing Purchase Price” means the aggregate purchase price
paid as consideration for Buyer’s purchase of the Acquired Personal Goodwill
represented by the sum of the dollar value of the Equity Consideration as of the
Closing Date, the aggregate principal amount of the Principals Notes and the
aggregate Earnout Payments paid to the Principals.

“Aggregate Seller Closing Purchase Price” means the aggregate purchase price
represented by the sum of the Seller Closing Cash Payment and the principal
amount of the Seller Note.

- 2 -

--------------------------------------------------------------------------------

 

“Aggregate Closing Purchase Price Reduction” has the meaning ascribed thereto in
Section 2.8(b).

“Agreement” has the meaning ascribed thereto in the Preamble.

“Applicable Law” means, for any Person at any time of determination, any
constitution, statute, law (including the common law and equity), ordinance,
rule, regulation or administrative interpretation or any judgment, decree,
order, policy, guidelines, notice, communication or other requirement,
governmental permit, license, certificate of authority, order or approval
(including any of a Self-Regulatory Organization) to which such Person or any of
its properties is subject at such time.

“Assumed Liabilities” has the meaning ascribed thereto in Section 2.3.

“AUM” means at any time, assets of any Client that at such time are under
management by Seller, as advisor or subadvisor, and with respect to which Seller
is entitled to receive investment management and/or investment advisory fees
(including subadvisory fees).

“Base 2015 Pro Forma Revenue” means six million twenty-nine thousand dollars
($6,029,000).

“Bill of Sale” means the Bill of Sale and Assignment and Assumption Agreement in
the form attached hereto as Exhibit B.

“Books and Records” means all administrative and policy manuals, customer lists
(including, for each customer, names, addresses and contact information,
investments, products purchased from or through the resources of any of the
Business, and premium, expiration and renewal information with respect thereto),
account information, information relating to security holdings, performance
records, creative materials, marketing materials, sales records, accounting
records, personnel files or related records of any Transferred Employee
(including Form I-9, the official personnel file, time and attendance records,
performance management, compensation, supervisor and departmental files), all
employee manuals and handbooks, records relating to Taxes and Tax Returns,
documentation constituting or relating to any Compensation and Benefits Plan,
employment policy statements, employment customs and practices, internal
regulations, policies and procedures, compliance manuals, supplier lists, and
all other books, records, data, studies, reports, correspondence and documents
that pertain to the Business or are used by Seller to provide Investment
Services or any other services (in each case, in any form or medium), of the
Business, including the records required to be preserved by investment advisers
pursuant to Rule 204-2 under the Advisers Act; provided, that “Books and
Records” shall not include (i) personnel files for employees of Seller who are
not Transferred Employees, (ii) duplicate copies of such files as Seller may be
required to maintain under Applicable Law, including laws relating to privacy,
(iii) documents which Seller is not permitted to transfer pursuant to any
contractual confidentiality obligation owed to any third party, and (iv) any
documents primarily related to any Excluded Asset.

“Business” has the meaning ascribed thereto in the Preamble; provided, however,
that, following the Closing, “Business” shall mean Seller’s business of
providing Investment Services to various Clients as operated by Buyer.

- 3 -

--------------------------------------------------------------------------------

 

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banks in New York are authorized or required by law to close.

“Buyer” has the meaning ascribed thereto in the Preamble.

“Buyer Indemnified Person” has the meaning ascribed thereto in Section 8.1(a).

“Buyer’s Knowledge” means the actual knowledge of Richard R. Hough III, David J.
Campbell and Scott A. Gerard, or any of them, after due inquiry.

“Clients” means, collectively, as of any date, the clients to which Seller
provides Investment Services on such date (whether on a discretionary,
non-discretionary or other basis, and whether by providing model portfolios,
recommendations or other advice, and whether as adviser, subadviser or
otherwise).

“Client Consent” means Consents received from Clients to the transactions
contemplated by the Transaction Documents in accordance with Section 5.3(e)
(including Consents of new Clients of Seller between the date of this Agreement
and the Closing Date which are granted in accordance with Section 5.3(e) or
Investment Contracts containing the required Consent signed by those new
Clients) which Consent has not been withdrawn or modified as of the Closing
Date.  A Client Consent shall not be treated as being given by any Client who
has indicated it would act in any manner set forth in Section 5.3(e)(iii)(C).

“Closing” has the meaning ascribed thereto in Section 2.11.

“Closing Cash Target” means an amount equal to the excess of (a) the product of
(i) the revenue of Seller for the calendar quarter beginning on April 1, 2015
and ending on June 30, 2015 and (ii) a fraction the numerator of which is the
number of days in the period beginning with the Closing Date and ending on June
30, 2015 and the denominator of which is 91 over (b) the product of (A) the
prepaid expenses of Seller for the calendar quarter beginning on April 1, 2015
and ending on June 30, 2015 and (ii) a fraction the numerator of which is the
number of days in the period beginning with the Closing Date and ending on June
30, 2015 and the denominator of which is 91.

“Closing Condition Certificate” has the meaning ascribed thereto in Section
5.3(h)(i).

“Closing Date” has the meaning ascribed thereto in Section 2.11.

“Closing Date 2015 Pro Forma Revenue” means, as of the Business Day immediately
preceding the Closing Date, the aggregate amount, without duplication, of all
investment management or similar fees for each account of each Client that has
delivered a Client consent payable to Seller pursuant to the relevant Investment
Contract (excluding, for the avoidance of doubt, Performance Fees), determined
by multiplying the AUM for each such account at such date by the applicable
annual fee rates for all such fees for such account in effect on such date,
minus (a) advisory fee waivers then in effect with respect to each such Client,
(b) expenses reimbursed during the twelve months prior to such date with respect
to such Client, unless such expense reimbursements have been repaid by such
Client, (c) for those accounts for which any Supplemental Payments are based on
a percentage of AUM or a percentage of investment

- 4 -

--------------------------------------------------------------------------------

 

management or similar fees, the percentage of such fees that are payable as such
Supplemental Payments, and (d) any other Supplemental Payments paid with respect
to such Client during the twelve months prior to such date, all as calculated in
good faith and in a manner consistent with the historical practices of Seller.

“COBRA” has the meaning ascribed thereto in Section 3.1(t)(vii).

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time, and any successor to such code.

“Commodity Exchange Act” means the Commodity Exchange Act of 1936, as the same
may be amended from time to time, and any successor to such act.

“Commodity Futures Trading Commission” means the federal regulatory agency
charged and empowered under the Commodity Exchange Act.

“Compensation and Benefit Plans” has the meaning ascribed thereto in Section
3.1(t)(ii).

“Compensation Pool” has the meaning ascribed thereto in Section 5.1(c).

“Confidential Information” has the meaning ascribed thereto in Section
5.3(d)(i)(A).

“Confidentiality Agreement” means the Non-Disclosure Agreement by and between
Seller and Buyer, dated as of March 3, 2014.

“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order.

“Contract” means, with respect to any Person, any agreement, indenture, debt
instrument, contract, lease or other commitment, whether oral or written, to
which such Person or any of its Subsidiaries is a party, or by which any of them
is bound or to which any of their properties is subject.

“Covered Person” has the meaning ascribed thereto in Section 3.1(ee).

“Cruikshank” has the meaning ascribed thereto in the Preamble.

“Deficiency” has the meaning ascribed thereto in Section 2.5.

“Determination Date” has the meaning ascribed thereto in Section 2.10(c)(i).

“Disruptive Market Event” means any decline of more than twenty percent (20%)
occurring in the Russell 3000 or Barclay’s Aggregate Index (price only) over any
twelve (12) month rolling period.

“Division” has the meaning ascribed thereto in Section 2.5.

“Division Tax Claim” has the meaning ascribed thereto in Section 2.5.

- 5 -

--------------------------------------------------------------------------------

 

“Division Taxes” has the meaning ascribed thereto in Section 2.5.

“Earnout Payments” has the meaning ascribed thereto in Section 2.10(a)(iii).

“Earnout Suspension” has the meaning ascribed thereto in Section 2.10(d).

“EBITDA” means, for any fiscal period, net income attributable to the Business,
if any, for such period as determined in accordance with GAAP without giving
effect to (a) revenues derived from Performance Fees; (b) Transferred Buyer
Revenue; (c) non-recurring revenues and expenses which are incurred other than
in the ordinary course of business; and (d) earnings on cash balances determined
to be in excess of the Business’ normal operating cash requirements, adjusted by
adding thereto, without duplication, the amount of (i) Incremental Revenues;
(ii) total interest expense (inclusive of amortization of deferred financing
fees and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees)) of the Business, if any, for
such period; (iii) provision for Taxes based on income and foreign withholding
Taxes for the Business, if any, for such period; and (iv) all depreciation and
amortization expense of the Business, if any, for such period.  For the
avoidance of doubt, Buyer may allocate to the Business overhead expenses of
Buyer (including legal, accounting, financial, human resources, administration,
recordkeeping, information technology, billing and collection and compliance
expenses) for any fiscal period in the same manner as such expenses have been
customarily allocated by Buyer to other of its portfolio managers and such
allocated overhead expenses shall be included as an expense in the calculation
of the net income attributable to the Business for such fiscal
period.  Notwithstanding the foregoing, for purposes of calculating EBITDA for
any fiscal year, (i) the aggregate expenses of the Business (excluding
compensation related expenses) shall not exceed twenty-five percent (25%) of the
revenue of the Business for such fiscal year (and if calculating EBITDA for a
shorter fiscal period, the aggregate expenses of the Business (excluding
compensation related expenses) shall not exceed twenty-five percent (25%) of the
revenue of the Business for such fiscal period), unless otherwise approved by
the Principals and (ii) none of the compensation costs of Buyer personnel
providing support to the Business or any personnel hired after the Closing Date
by Buyer for the Business shall be included in calculating the EBITDA of the
Business, unless otherwise approved by the Principals.  

“EGTRRA” has the meaning ascribed thereto in Section 3.1(t)(iii).

“Equity Consideration” has the meaning ascribed thereto in Section 2.7(c).

“ERISA” has the meaning ascribed thereto in Section 3.1(t)(iii).

“ERISA Affiliate” has the meaning ascribed thereto in Section 3.1(t)(v).

“ERISA Client” has the meaning ascribed thereto in Section 3.1(j)(vii).

“Estimated Closing Certificate” has the meaning ascribed thereto in Section
2.8(a).

“Exchange Act” means the Securities Exchange Act of 1934, as the same may be
amended from time to time, and any successor to such act.

- 6 -

--------------------------------------------------------------------------------

 

“Exchange Agreement” means that certain Exchange Agreement, dated as of June 26,
2013, by and among SAMG, Silvercrest and the Class B Partners (as defined
therein) party thereto.

“Excluded Assets” has the meaning ascribed thereto in Section 2.2.

“Excluded Liabilities” has the meaning ascribed thereto in Section 2.4.

“Financial Statements” has the meaning ascribed thereto in Section 3.1(m).

“FINRA” means the Financial Industry Regulatory Authority and any successor
Self-Regulatory Organization.

“Fund” means any investment company, mutual fund, business development company,
partnership, fund, closed-end fund, unit investment trust, offshore fund, common
or collective fund or collective trust, hedge fund or other pooled investment
vehicle, whether or not registered under the Investment Company Act or
Securities Act (or similar provisions of Applicable Law of any jurisdiction
other than the United States).

“GAAP” means United States generally accepted accounting principles.

“Gadsden” has the meaning ascribed thereto in the Preamble.

“Governmental Approval” means a Consent of, with or to a Governmental Authority
or Self-Regulatory Organization (including the expiration of any waiting or
other time period required to pass before such Consent may be assumed or relied
on).

“Governmental Authority” means any domestic or foreign governmental or
regulatory authority, department, board, instrumentality, agency, court,
tribunal, arbitrator, commission or other entity.

“Incremental Revenue” means the excess of the Transferred Buyer Revenue over the
revenue that would have been generated by the Transferred Assets if such assets
had not been transferred to the Business.

“Indebtedness” means, as applied to any Person, all indebtedness of such Person
for borrowed money, whether current or funded, or secured or unsecured,
excluding current trade payables incurred in the ordinary course of business
consistent with past practice, but including, (i) all obligations of that Person
evidenced by bonds, debentures, notes, or other similar instruments or debt
securities; (ii) all indebtedness of that Person secured by a purchase money
mortgage or other Lien to secure all or part of the purchase price of the
property subject to such Lien; (iii) all obligations under leases that shall
have been or must be, in accordance with GAAP, recorded as capital leases in
respect of which such Person is liable as lessee; (iv) any liability of that
Person in respect of banker’s acceptances or letters of credit and (v) all
indebtedness referred to above which is directly or indirectly guaranteed by
that Person or which that Person has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which it has otherwise assured a
creditor against loss.

- 7 -

--------------------------------------------------------------------------------

 

“Indemnified Party” means any Buyer Indemnified Person or Seller Indemnified
Person.

“Indemnifying Party” has the meaning ascribed thereto in Section 8.4(a).

“Initial Notice” has the meaning ascribed thereto in Section 5.3(e)(i).

“Intellectual Property” means (i) registered and unregistered United States and
foreign trademarks, service marks, trade names, trade dress, copyrights,
Internet domain names, web sites, email addresses, telephone numbers (including
800/888 or similar numbers) and similar rights (including registrations and
applications to register, or renew the registration of, any of these); (ii)
United States and foreign letters patent and patent applications; (iii)
inventions, processes, designs, formulae, trade secrets, know-how, and
confidential information; (iv) computer software, data, and documentation; (v)
similar intellectual property rights; (vi) rights of publicity and all social
media profiles, including social media usernames, handles and other account
holder names and their affiliated passwords; (vii) all rights to sue for and
remedies against past, present, and future infringements of any of the above,
and rights of priority and protection of interests in any of the above under
Applicable Law; (viii) tangible embodiments of any of the above (in any medium,
including electronic media); (ix) Licenses of any of the above and (x) the
performance record of Seller and any other financial results or data of Seller.

“Investment Company Act” means the Investment Company Act of 1940, as the same
may be amended from time to time, and any successor to such act.

“Investment Contracts” has the meaning ascribed thereto in Section 3.1(j)(i).

“Investment Services” means any services that involve (i) the management of an
investment account or fund (or portions thereof or a group of investment
accounts or funds); (ii) the giving of advice with respect to the investment
and/or reinvestment of assets or funds (or any group of assets or funds); (iii)
due diligence, consulting, risk management and analytic or reporting services
with respect to accounts, groups of assets of funds; (iv) otherwise acting as an
“investment adviser” within the meaning of the Advisers Act; (v) rendering
investment advice for a fee or other compensation, direct or indirect, within
the meaning of Section 3(21)(A)(ii) of ERISA or (vi) acting as a trustee,
general partner, manager, or managing member of a Private Fund or any Person
that is an Affiliate of the provider of the services described in items (i)
through (v).

“IRS” means the Internal Revenue Service.

“Legal Proceedings” means any legal, administrative, arbitral, or other
proceedings, suits, actions, claims, investigations, complaints or hearings by
or before a Governmental Authority or Self-Regulatory Organization.

“Licenses” means licenses, franchises, registrations and permits.

“Lien” means any restriction, lien, claim, charge, pledge or encumbrance of any
kind or nature whatsoever.

- 8 -

--------------------------------------------------------------------------------

 

“Loss” means any and all claims, losses, liabilities, costs, penalties, fines
and expenses (including reasonable attorneys’, accountants’, consultants’ and
experts’ fees and expenses), damages, obligations to third parties, expenditures
(including costs of collection incurred in the enforcement of rights under this
Agreement), proceedings, judgments, awards or demands that are imposed upon or
otherwise incurred or suffered by the relevant party.

“L.P. Class B Unit” means a Class B Unit (as defined in the Silvercrest Limited
Partnership Agreement) in Silvercrest, including any and all benefits to which a
holder of a Class B Unit may be entitled as provided in the Silvercrest Limited
Partnership Agreement, together with all obligations of such holder to comply
with the terms and provisions of the Silvercrest Limited Partnership Agreement.

“L.P. Class B Unit Price” means a price equal to the average closing price of
the SAMG Class A Common Stock on the Nasdaq Global Market during the ten (10)
trading-day period ending on the Business Day immediately preceding the Closing
Date.

“Material Adverse Effect” means, with respect to a Person, any event, fact,
condition, change, development or effect that (a) is, or could reasonably be
expected to be, materially adverse to the business, assets, condition (financial
or otherwise), prospects, results of operations or properties of such Person or
(b) would prevent or materially delay the consummation of the transactions
contemplated by the Transaction Documents.  A Material Adverse Effect with
respect to a Person shall include, but shall not be limited to, any of the
following: (i) impairment of the Person’s ability to conduct business in any
material respect as it has been conducted before the occurrence of any event,
fact, condition, change, development or effect; (ii) a decrease of ten percent
(10%) or more of the Person’s annual net revenues or potential net revenues
(excluding Performance Fees from both the calculation of current annual net
revenues and potential net revenues and from the calculation of any decrease
therein) as a result of the occurrence of any event, fact, condition, change,
development or effect; or (iii) any material adverse change in the Person’s
regulatory standing; provided, that in no event shall any of the following,
alone or in combination, be deemed to constitute, nor shall any of the following
be taken into account in determining whether there has been, or will be, a
Material Adverse Effect: (1) any changes in the market price or trading volume
of such Person’s capital stock or (2) a reduction generally in the prices of
securities in the U.S. securities markets.

“Members” has the meaning ascribed thereto in the Preamble.

“Multiemployer Plans” has the meaning ascribed thereto in Section 3.1(t)(iii).

“Negative Consent Client” has the meaning ascribed thereto in Section 5.3(e)(i).

“Non-Compete Period” means the period beginning on the Closing Date and ending
on the fifth anniversary of the Closing Date, except as otherwise provided in
Section 5.3(d)(iii).

“Non-Solicitation Period” means the period beginning on the Closing Date and
ending on the fifth anniversary of the Closing Date.

- 9 -

--------------------------------------------------------------------------------

 

“Organizational Documents” means, with respect to a Person, the articles or
certificate of incorporation and bylaws or articles or certificate of formation
and limited liability company agreement (or other constituent documents) of such
Person.

“Outstanding Offers” means all outstanding written or oral offers or
solicitations (other than relating to employment) made by or to Seller to enter
into any Contract with respect to the Business.

“PATRIOT Act” means the USA PATRIOT Act, formerly known as the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, as amended from time to time, and the rules and
regulations promulgated thereunder.

“Performance Fee” means any fee, allocation, carried interest or other payment
or distribution received by Seller (or, after the Closing, by Buyer) based upon
a share of capital gains or capital appreciation of a Client account or Client
assets.  

“Permitted Liens” means: (i) Liens for Taxes, assessments, or other governmental
charges not yet due and payable; (ii) workers’, carriers’, and mechanics’ Liens
incurred in the ordinary course of business, consistent with past practice and
(iii) Liens that are immaterial in character, amount and extent and which do not
materially detract from the value or materially interfere with the present or
the proposed use of the properties they affect.

“Person” means any individual, partnership (general or limited), corporation,
limited liability company, limited liability partnership, association, trust,
joint venture, unincorporated organization, or similar entity, any government,
governmental department or agency or political subdivision thereof.

“Pre-Closing Period” means all taxable years or other taxable periods that end
on or before the Closing Date and, with respect to any taxable year or other
taxable period beginning on or before and ending after the Closing Date, the
portion of such taxable year or period ending on and including the Closing Date.

“Principals” has the meaning ascribed thereto in the Preamble.

“Principals Notes” means the promissory notes in the principal amounts set forth
on Schedule 2.7(c), subject to adjustment in accordance with Section 2.8, to be
issued by Buyer to each of the Principals, in the form attached hereto as
Exhibit C.

“Principal’s Knowledge” means the actual knowledge of the Principals, or any of
them, after due inquiry.

“Private Fund” means any hedge fund or pooled investment vehicle exempt from
being registered as an “investment company” under the Investment Company Act
pursuant to Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act (or
similar provisions of Applicable Law of any jurisdiction other than the United
States), the shares of or interests in which are privately offered and not
registered under the Securities Act (or similar provisions of Applicable Laws of
any jurisdiction other than the United States).

- 10 -

--------------------------------------------------------------------------------

 

“QPAM” has the meaning ascribed thereto in Section 3.1(j)(ix).

“QPAM Exemption” has the meaning ascribed thereto in Section 3.1(j)(ix).

“Regulatory Reports” has the meaning ascribed thereto in Section 3.1(b).

“Resale and Registration Rights Agreement” means that certain Resale and
Registration Rights Agreement, dated as of June 26, 2013, by and among SAMG and
the Class B Partners that are parties thereto.

“Revenue Notice of Objection” has the meaning ascribed thereto in Section
2.9(a).

“Reviewed Balance Sheet Date” has the meaning ascribed thereto in Section
3.1(m).

“Reviewed Recent Financial Statements” has the meaning ascribed thereto in
Section 3.1(m).

“Right” means an option, warrant, convertible or exchangeable security right,
subscription, call, unsatisfied pre-emptive right or other agreement or right to
acquire (including by conversion or exchange) an equity interest or securities
convertible into or exchangeable for an equity interest.

“Risk Management Instrument” has the meaning ascribed thereto in Section 3.1(n).

“SAMG” has the meaning ascribed thereto in the Preamble.

“SAMG Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of SAMG.

“SAMG Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of SAMG.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“Self-Regulatory Organization” means FINRA and any other commission, board,
agency or body that is not a Governmental Authority but is charged with the
supervision or regulation of broker-dealers or investment advisers, or, with
respect to Seller, to the jurisdiction of which Seller is otherwise subject.

“Seller” has the meaning ascribed thereto in the Preamble.

“Seller Closing Cash Payment” has the meaning ascribed thereto in Section 2.6.

“Seller Indemnified Person” has the meaning ascribed thereto in Section 8.2(a).

“Seller Intellectual Property” has the meaning ascribed thereto in Section
3.1(w)(i).

- 11 -

--------------------------------------------------------------------------------

 

“Seller Note” means the promissory note in the principal amount of Six Hundred
Eleven Thousand Nine Hundred Fifty-Five Dollars ($611,955.00), subject to
adjustment in accordance with Section 2.8, to be issued by Buyer to Seller, in
the form attached hereto as Exhibit D.

“Seller Real Property” has the meaning ascribed thereto in Section 3.1(gg).

“Seller’s Investment Banker” has the meaning ascribed thereto in Section
3.1(aa).

“Silvercrest” has the meaning ascribed thereto in the Preamble.

“Silvercrest Limited Partnership Agreement” means the Second Amended and
Restated Limited Partnership Agreement of Silvercrest, dated as of November 13,
2012.

“Similar Plan” has the meaning ascribed thereto in Section 3.1(j)(vii).

“Soft Dollar Arrangements” has the meaning ascribed thereto in Section
3.1(i)(v)(B).

“Subscription Agreement” means the subscription agreement for shares of SAMG
Class B Common Stock in the form attached hereto as Exhibit E.

“Subsidiary” means, for any Person, any other Person of which the initial Person
directly or indirectly owns more than twenty-five percent (25%) of the voting
stock or other voting equity interest or which is required to be consolidated
with the initial Person under GAAP.

“Supplemental Payments” means, as applicable, (a) any “adviser pay”, “fee for
services” or supplemental payments paid to financial intermediaries or other
third-parties for (i) the performance of subadvisory services, the sale of
investment management or advisory services, or the sale of shares or interests,
to Clients or potential Clients or (ii) the ongoing maintenance of relationships
with Clients (including the performance of services with respect to such
Clients) whether as revenue sharing, or for shareholder services, recordkeeping
services or other services (other than fees paid directly from the accounts of
such Clients or initially paid by Seller and reimbursed by such Clients), and
(b) any amounts paid to finders or solicitors for finder, referral or
solicitation services relating to Clients or potential Clients, including
payments made by investment advisers or their Affiliates in compliance with Rule
206(4)-3 under the Investment Advisers Act.

“Tax” or “Taxes” means any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
abandoned property, escheat, deed, stamp, alternative or add-on minimum,
environmental, profits, windfall profits, transaction, license, lease, service,
service use, occupation, severance, energy, Transfer Taxes, unemployment, social
security, workers’ compensation, capital, premium, and other taxes, assessments,
customs, duties, fees, levies, or other governmental charges of any nature
whatever, whether disputed or not, together with any interest, penalties,
additions to tax, or additional amounts with respect thereto.

“Tax Escrow” has the meaning ascribed thereto in Section 2.5.

“Tax Notification” has the meaning ascribed thereto in Section 2.5.

- 12 -

--------------------------------------------------------------------------------

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of June 26, 2013, by and among SAMG, Silvercrest, and each of the other parties
thereto identified as “Limited Partners”.

“Tax Returns” means any report, return, declaration or other information
required to be supplied to any taxing authority in connection with Taxes
(including any attached schedules), including, without limitation, any
information return, claim for refund, amended return and declaration of
estimated Tax.

“Thalmann” has the meaning ascribed thereto in the Preamble.

“Third Party Claim” has the meaning ascribed thereto in Section 8.4(a).

“Transaction Documents” means this Agreement, the Bill of Sale, the Seller Note,
the Principals Notes, the Additional Partner Certificates, the Subscription
Agreements, the Releases and all the agreements, documents, instruments and
certificates entered into in connection herewith or therewith and any and all
exhibits and schedules appertaining thereto.

“Transferred Assets” means the assets of clients of Buyer (excluding clients of
the Business) the management of which is assigned by Buyer or a portfolio
manager of Buyer (other than a portfolio manager of the Business) to a portfolio
manager of the Business.

“Transferred Buyer Revenue” means revenues of the Business derived from the
provision of Investment Services by the Business with respect to Transferred
Assets.

“Transferred Employees” has the meaning ascribed thereto in Section 5.3(i)(i).

“Transfer Taxes” means all transfer, documentary, sales, use, registration,
value-added and other similar Taxes and related amounts (including any
penalties, interest and additions to Tax).

“Treasury Regulations” means the regulations issued as of the date hereof and
from time to time by the United States Department of the Treasury relating to
matters arising under the Code.

“TTD” has the meaning ascribed thereto in Section 2.5.

“Wood” has the meaning ascribed thereto in the Preamble.

Section 1.2.  Interpretation.

(a)As used in this Agreement, references to the following terms will have the
meanings indicated:

(i)To the Preamble or to the Recitals, Sections, Exhibits or Schedules are to
the Preamble or a Recital or Section of, or Exhibit or Schedule to, this
Agreement unless otherwise indicated.

- 13 -

--------------------------------------------------------------------------------

 

(ii)To any agreement (including this Agreement), contract, statute or regulation
are to the agreement, contract, statute or regulation as amended, modified,
supplemented or replaced from time to time, and any section of any statute or
regulation are to any successor to the section.

(iii)To “individually or in the aggregate” (or phrases of similar import) in or
with respect to Articles III, IV, V or VI include:

(A)All events, occurrences and circumstances described in any Section of that
Article and is not limited to any specific Section; and

(B)All other relevant events, occurrences and circumstances, whether or not
described in a representation or warranty or covenant contained in this
Agreement.

(iv)To “investment management fees” do not include brokerage commission
revenues.

(b)Whenever this Agreement requires a party to take an action, the requirement
constitutes an undertaking by the party to cause its Subsidiaries, and to use
its best efforts to cause its other Affiliates, to take appropriate action in
connection therewith.

(c)The Table of Contents of this Agreement and various headings contained herein
are for reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.

(d)Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without
limitation.”  Any singular term in this Agreement will be deemed to include the
plural, and any plural term the singular.  All pronouns and variations thereof
will be deemed to refer to the feminine, masculine or neuter, singular or
plural, as the identity of the Person referred to may require.

(e)It is the intention of the parties that every covenant, term and provision of
this Agreement shall be construed simply according to its fair meaning and not
strictly for or against any party, it being understood and agreed that the
parties to this Agreement are sophisticated and have had adequate opportunity
and means to retain counsel to represent their respective interests and to
otherwise negotiate the terms and provisions of this Agreement.  Accordingly,
the parties hereby waive, to the fullest extent permitted by Applicable Law, the
benefit of any Applicable Law that would require that in cases of uncertainty,
the language of a contract should be strictly construed against, or most
strongly construed against, the party who drafted such language.

(f)All references in this Agreement to amounts of money or amounts to be paid by
any Person to any other Person shall mean such amounts in United States dollars,
unless otherwise indicated.

ARTICLE II.



- 14 -

--------------------------------------------------------------------------------

 

PURCHASE AND SALE OF ACQUIRED ASSETS AND ACQUIRED PERSONAL GOODWILL

Section 2.1.  Sale and Purchase of the Acquired Assets.  Subject to and upon the
terms and conditions set forth in this Agreement, at Closing, Seller shall sell,
transfer, convey, assign and deliver (or cause to be sold, transferred,
conveyed, assigned and delivered) to Buyer, and Buyer shall purchase, acquire
and accept from Seller, free and clear of all Liens (other than Permitted
Liens), all right, title and interest of Seller in, to and under (i) all assets
of Seller (except for the Excluded Assets), and (ii) all goodwill, including the
benefit of the amortization of such goodwill, of Seller related to such assets
and the Business (item (ii) being referred to herein as the “Acquired Corporate
Goodwill” and, items (i) and (ii) collectively, but not including the Excluded
Assets, the “Acquired Assets”).  For the avoidance of doubt with respect to
Seller, the Acquired Assets include:

(a)An amount of cash equal to the Closing Cash Target;

(b)All Contracts related to the Business;

(c)All Investment Contracts not otherwise captured by clause (b);

(d)All Seller Intellectual Property and all income, royalties, damages and
payments due or payable at the Closing or thereafter relating to the Seller
Intellectual Property (including damages and payments for past or future
infringements or misappropriations thereof), the right to register, prosecute,
maintain and defend the Seller Intellectual Property before any public or
private agency or registrar, the right to sue and recover damages for past or
future infringements or misappropriations thereof and the right to fully and
entirely stand in the place of Seller in all matters related thereto;

(e)All Contracts with vendors, solicitors or other service providers, to the
extent that (i) Buyer and Seller mutually agree in writing prior to the Closing
that such Contracts will be assigned to Buyer and (ii) such Contracts are
assignable;

(f)All Contracts for the lease of (i) real property and (ii) personal property
to the extent that (1) Buyer and Seller mutually agree in writing prior to the
Closing that such Contracts for the lease of personal property will be assigned
to Buyer and (2) such Contracts for the lease of personal property are
assignable;

(g)All Outstanding Offers;

(h)All personal property (including any warranties thereon);

(i)All intangible rights and intangible assets and property including all
Contracts relating to any of the foregoing, the Seller Intellectual Property,
going concern value and Acquired Corporate Goodwill and Seller’s name, logo and
any service mark included in the Acquired Assets, subject to the rights granted
to Seller pursuant to Section 5.3(j) relating to Seller’s use of its name on and
after the Closing;

- 15 -

--------------------------------------------------------------------------------

 

(j)Any Governmental Approvals, and any pending applications therefor or renewals
thereof, identified on Schedule 2.1(j), in each case to the extent transferable
to Buyer;

(k)All Accounts Receivable (except to the extent relating to periods on or prior
to the Closing Date and to be remitted to Sellers);

(l)Intentionally omitted;

(m)All rights, demands, causes of action, Legal Proceedings and other claims of
Seller against third parties relating to the Acquired Assets or the Business,
whether choate or inchoate, known or unknown, contingent or noncontingent, or
otherwise, including all such rights, demands, causes of action, Legal
Proceedings and claims identified on Schedule 2.1(m) (except to the extent that
amounts received are excluded as being in respect of demands, causes of action,
Legal Proceedings and other claims of Seller against third parties relating to
the Acquired Assets or the Business finally determined prior to, or initiated on
or prior to and pending on, the Closing Date);

(n)All prepaid charges and expenses, other prepaid items, deferred charges,
advance payments and security deposits of Seller associated with the Business,
other than in connection with insurance premiums;

(o)All bank accounts, credits, deposits, escrowed funds for Assumed Liabilities
and prepaid charges and expenses of Seller associated with the Business, other
prepaid items, deferred charges, advance payments and security deposits;

(p)Claims for refunds, indemnification rights, warranty claims, guarantees, and
rights of offset, including those identified on Schedule 2.1(p) (except to the
extent existing on, or relating to periods on or prior to the Closing Date);

(q)All performance records of or relating to the Business;

(r)The Books and Records; and

(s)Any other Contracts and assets of Seller, tangible or intangible, relating to
the Acquired Assets or the Business, and necessary for the conduct of the
Business by Buyer that are not specifically identified as Excluded Assets,
including those identified or described on Schedule 2.1(s).

After the Closing, Seller shall not have any further rights, title and interest
in, to or under, or to utilize, any Acquired Asset (including Seller’s name,
logo, and any service mark included in the Acquired Assets, but subject to the
rights granted to Seller pursuant to Section 5.3(j) relating to Seller’s use of
its name on and after the Closing).

If any of the Contracts or agreements or any other property or rights of Seller
included in the Acquired Assets is not assignable or transferable either by
virtue of the provisions thereof or under Applicable Law without the Consent of
a party or parties and such Consent has not been obtained prior to the Closing,
this Agreement and the related instruments of transfer shall not constitute an
assignment or transfer thereof and Buyer shall not assume Seller’s obligations
with

- 16 -

--------------------------------------------------------------------------------

 

respect thereto, but Seller shall, to the extent permitted by Applicable Law,
use its commercially reasonable efforts to obtain any such Consent as soon as
possible after the Closing and, following any such Consent to assign, such
Acquired Assets shall be deemed assigned and transferred for purposes of this
Agreement; provided, however, that the foregoing shall not affect the rights of
Buyer to terminate this Agreement pursuant to Section 7.1(c) and shall not be
deemed to be a waiver of any of the conditions set forth in Article VI.

Section 2.2.  Excluded Assets.  Notwithstanding anything to the contrary
contained in Section 2.1 or elsewhere in this Agreement or any other Transaction
Document, the following assets of Seller (collectively, the “Excluded Assets”)
are not part of the Acquired Assets and shall remain the property of Seller
after the Closing:

(a)All cash in excess of the Closing Cash Target;

(b)All minute books, stock ledgers and corporate seals;

(c)All personnel records and other books and records required by Applicable Law
to be retained (provided, that Seller shall deliver copies of such records to
Buyer prior to the Closing);

(d)All employment agreements or employment offer letters or outstanding,
unaccepted offers of employment;

(e)All Accounts Receivable relating to periods on or prior to the Closing Date;

(f)Tax refunds (or portions thereof) relating to a Pre-Closing Period or to the
Excluded Assets;

(g)All insurance policies and benefits thereunder, including rights and
proceeds, arising from or relating to the Acquired Assets and the Business;

(h)All bank accounts, deposits, credits, prepaid expenses, other prepaid items,
deferred charges, advance payments, and security deposits relating to the
Excluded Assets existing as of the Closing Date;

(i)All amounts received in respect of claims for refunds, set-off,
indemnification, warranties or guarantees made on or prior to the Closing Date;

(j)All amounts received in respect of demands, causes of action, Legal
Proceedings and other claims of any Seller against third parties relating to the
Acquired Assets or the Business finally determined prior to, or initiated on or
prior to and pending on, the Closing Date;

(k)Any Intellectual Property that is not included in Seller Intellectual
Property;

- 17 -

--------------------------------------------------------------------------------

 

(l)This Agreement and all other Transaction Documents, including Seller’s rights
hereunder and thereunder; and

(m)Any other asset of Seller identified or described on Schedule 2.2 or
otherwise specifically included as an Excluded Asset pursuant to the terms of
this Agreement.

Section 2.3.  Assumed Liabilities.  Subject to the terms and conditions set
forth herein, at the Closing, the Buyer shall assume, and shall timely perform
and discharge in accordance with their respective terms, those liabilities of
Seller relating to the Acquired Assets incurred after the Closing Date solely as
a result of Buyer operating the Acquired Assets and conducting the Business
after the Closing Date (collectively, the “Assumed Liabilities”).

Section 2.4.  Excluded Liabilities.  Notwithstanding anything herein to the
contrary, Buyer shall not assume or be liable for any liabilities or obligations
of Seller or the Business other than the Assumed Liabilities, and Seller shall
retain and be responsible for all other liabilities and obligations of Seller
and the Business (the “Excluded Liabilities”), including (i) all liabilities and
obligations of Seller to the extent they do not arise out of the Business and
(ii) the following liabilities and obligations:

(a)All liabilities and obligations related to the ownership or operation of the
Business in any period ending on or prior to the Closing;

(b)All liabilities and obligations with respect to Legal Proceedings, or other
regulatory, statutory, fiduciary, employment-related or Client-related claims
made in respect of events, transactions, occurrences or circumstances occurring
on or prior to the Closing;

(c)All liabilities and obligations arising out of or relating to any
supplemental executive retirement plan, program, arrangement or agreement;

(d)All liabilities and obligations with respect to carried interest plans,
phantom carried interest plans and similar arrangements unless the related
assets are transferred to Buyer pursuant to the transactions contemplated by
this Agreement;

(e)All liabilities and obligations related to the employment, termination of
employment or potential employment of any Person relating to or arising out of
any period on or prior to the Closing;

(f)All liabilities and obligations for severance (including statutory severance)
or separation pay or benefits arising directly out of the transactions
contemplated by this Agreement and accruing in the period before, on or
immediately following the Closing;

(g)All liabilities and obligations with respect to any employee of Seller who
does not become a Transferred Employee with respect to any period;

(h)All liabilities and obligations relating to any Excluded Asset;

- 18 -

--------------------------------------------------------------------------------

 

(i)All liabilities and obligations with respect to any and all Taxes of Seller
(including Taxes pursuant to Section 9.9) and any new Taxes imposed on or with
respect to the Business and the Acquired Assets for all Pre-Closing Periods;

(j)All liabilities and obligations incurred by Buyer or any of its Affiliates as
a result of waiving Seller’s compliance with any “bulk sale” laws pursuant to
Section 2.5;

(k)All liabilities and obligations of Seller to any current or former
stockholder of Seller; and

(l)All liabilities and obligations listed on Schedule 2.4(k).

Section 2.5.  Bulk Sales Laws.  Seller, the Principals and Buyer each
acknowledge and agree that in the event the transaction contemplated herein is
subject to the provisions of N.J.S.A. 54:50-38, Buyer shall have the right to
comply with N.J.S.A. 54:32B-22(c) and N.J.S.A. 54:50-38 and Seller and the
Principals shall cooperate in connection with such compliance, including, to the
extent necessary, through the escrow of a portion of the Aggregate Closing
Purchase Price. In furtherance, but not in limitation, of the foregoing: (i)
Seller shall prepare and deliver to Buyer the Asset Transfer Tax Declaration
(the “TTD”) in the then current form or a successor form as prescribed by the
New Jersey Department of the Treasury, Division of Taxation (the “Division”)
(and such other forms as the Division may require), so that such form is
received by Buyer not later than five (5) Business Days following the date of
this Agreement; and (ii) Buyer may deliver a Notification of Sale, Transfer, or
Assignment in Bulk (Form C-9600) in the then current form or a successor form as
prescribed by the Division (and such other forms as the Division may require),
together with the completed TTD and a fully executed copy of this Agreement,
(the “Tax Notification”) to the Division by registered or certified mail or
overnight delivery so that such Tax Notification is received by the Division by
the latest of (x) five (5) Business Days after receipt of the TTD from Seller or
(y) twenty (20) days prior to Closing.  If, at any time prior to Closing, the
Division informs Buyer that a possible claim (the “Division Tax Claim”) for
taxes imposed or to be imposed on Seller, including any interest or penalties
thereon, any cost or fees imposed by the Division related thereto and any tax on
the gain from the sale of the Property (collectively, “Division Taxes”), exists
and the amount thereof (the “Deficiency”) and such Deficiency has not been paid
by Seller prior to Closing, then Buyer and Seller shall proceed with Closing
subject to the terms and conditions of this Agreement, and Buyer shall withhold
the portion of the Aggregate Closing Purchase Price equal to the amount of the
Deficiency or such greater amount as may be required by the Division, which
amount so withheld shall be placed in an escrow account (the “Tax Escrow”),
which Tax Escrow shall be held and disbursed pursuant to an escrow agreement in
the form annexed hereto as Exhibit F.  In the event the amount of the Deficiency
exceeds the Aggregate Closing Purchase Price, Seller shall, at Closing, fund
into the Tax Escrow an amount which equals the difference between the Deficiency
and the Aggregate Closing Purchase Price or such greater amount as may be
required by the Division.  Notwithstanding anything to the contrary contained
herein, Seller shall have the right to negotiate with the Division regarding the
Division Tax Claim and the Deficiency; provided however, that: (i) Buyer shall
be entitled to comply with all instructions of the Division; (ii) the Closing
shall not be delayed as a result thereof; and (iii) Buyer shall not in any
circumstances be liable for any amount in excess of the Tax Escrow. The escrow
agent shall be Seller’s attorney.  Buyer shall not be liable for any

- 19 -

--------------------------------------------------------------------------------

 

Division Taxes, and Seller shall indemnify, defend, and hold Buyer harmless from
any liability, damage or expense incurred in connection with any claim for any
such Division Taxes, including, without limitation, any interest and penalties
thereon and cost and fees imposed by the Division relating thereto.  The
indemnification provision contained in this Section 2.5 shall survive the
termination of this Agreement and/or the Closing.

Section 2.6.  Purchase Price Paid at Closing.  In consideration for the purchase
by Buyer of the Acquired Assets, Buyer shall (i) pay to Seller on the Closing
Date Three Million Five Hundred Fifty Thousand Three Hundred Forty-Four Dollars
($3,550,344.00), subject to adjustment in accordance with Section 2.8, minus the
amount of the Deficiency, if any (the “Seller Closing Cash Payment”), in cash by
wire transfer of immediately available funds, and (ii) issue and deliver to
Seller on the Closing Date the Seller Note.  The Seller Closing Cash Payment
shall be paid to Seller to the account set forth on Schedule 2.6.  The account
information may be amended by Seller by a written notice which shall be
furnished to Buyer no later than two (2) Business Days prior to the Closing
Date.

Section 2.7.  Sale and Purchase of Personal Goodwill of Principals.  

(a)Subject to and upon the terms and conditions set forth in this Agreement, at
Closing, each of the Principals shall sell, transfer, convey, assign and deliver
to Buyer, and Buyer shall purchase, acquire and accept from each of the
Principals, free and clear of all Liens, all right, title and interest of each
such Principal in, to and under all customer lists, customer and supplier
relationships, customer-based intangibles and other personal goodwill, including
the benefit of the amortization of such goodwill, of each such Principal related
to the Business (collectively, the “Acquired Personal Goodwill”).  

(b)Except for the Acquired Personal Goodwill, Buyer is not acquiring any of the
assets of any of the Principals and all assets of the Principals, other than the
Acquired Personal Goodwill, shall remain the property of the Principals after
the Closing.  Notwithstanding anything herein to the contrary, Buyer shall not
assume or be liable for any liabilities or obligations of any of the Principals,
and each of the Principals shall retain and be responsible for his liabilities
and obligations.

(c)In consideration for the purchase by Buyer of the Acquired Personal Goodwill,
Buyer shall (i) issue and deliver to each of the Principals on the Closing Date
the Principals Notes in the amounts set forth opposite the name of such
Principals on Schedule 2.7(c), subject to adjustment in accordance with Section
2.8, (ii) cause Silvercrest to issue and deliver to each of the Principals on
the Closing Date a number of L.P. Class B Units (which shall be uncertificated,
provided, however, that the number of L.P. Class B Units issued to each
Principal shall be recorded in the Additional Partner Certificate) equal to the
quotient of (A) the amount set forth opposite the name of such Principal on
Schedule 2.7(c), subject to adjustment in accordance with Section 2.8, and (B)
the L.P. Class B Unit Price, (iii) cause SAMG to issue and deliver to each of
the Principals on the Closing Date a number of shares of SAMG Class B Common
Stock (which shall be uncertificated, provided, however, that the number of
shares of SAMG Class B Common Stock issued to each Principal shall be recorded
in the Subscription Agreement) equal to the quotient of (A) the amount set forth
opposite the name of such Principal on Schedule 2.7(c), subject to adjustment in
accordance with Section 2.8 and (B) the

- 20 -

--------------------------------------------------------------------------------

 

L.P. Class B Unit Price (items (ii) and (iii) being referred to together herein
as the “Equity Consideration”) and (iv) make the Earnout Payments, if any,
pursuant to the terms and conditions of Section 2.10 herein.  

(d)The parties hereto acknowledge and agree that (i) the obligation of Buyer to
purchase the Acquired Assets is contingent upon the consummation of Buyer’s
purchase of the Acquired Personal Goodwill and (ii) the obligation of Buyer to
purchase the Acquired Personal Goodwill is contingent upon the consummation of
Buyer’s purchase of the Acquired Assets.

Section 2.8.  Adjustment to Aggregate Closing Purchase Price.

(a)Calculation of Adjustment.  Not less than five (5) Business Days before the
scheduled Closing Date, Seller and the Principals shall prepare in good faith
and deliver to Buyer a certificate (the “Estimated Closing Certificate”) signed
by Seller and the Principals setting forth and certifying:

(i)the estimated Closing Date 2015 Pro Forma Revenue, together with supporting
calculations in reasonable detail; and

(ii)a statement of the estimated Aggregate Closing Purchase Price Reduction (as
defined below), if any, and the estimated Aggregate Closing Purchase Price, as
adjusted pursuant to Section 2.8(b).

(b)If the estimated Closing Date 2015 Pro Forma Revenue as set forth in the
Estimated Closing Certificate is less than ninety-five percent (95%) of the Base
2015 Pro Forma Revenue, then the Aggregate Closing Purchase Price shall be
reduced by an amount equal to (1) the quotient of (A) ninety five percent (95%)
of the Base 2015 Pro Forma Revenue minus the estimated Closing Date 2015 Pro
Forma Revenue as set forth in the Estimated Closing Certificate and (B) the Base
2015 Pro Forma Revenue, multiplied by (2) the Aggregate Closing Purchase Price
(the “Aggregate Closing Purchase Price Reduction”).  The Aggregate Seller
Closing Purchase Price shall be reduced by an amount equal to thirty-five
percent (35%) of the Aggregate Closing Purchase Price Reduction, and the
Aggregate Principals Closing Purchase Price shall be reduced by an amount equal
to sixty-five percent (65%) of the Aggregate Closing Purchase Price
Reduction.  The portion of the Aggregate Closing Purchase Price Reduction
applied to the Aggregate Seller Closing Purchase Price shall be applied first to
the Seller Note until the amount thereof is zero, and the remainder, if any,
shall be applied next to the Seller Closing Cash Payment until the amount
thereof is zero.  The portion of the Aggregate Closing Purchase Price Reduction
applied to the Aggregate Principals Closing Purchase Price shall be applied on a
pro rata basis among the Principals in accordance with the percentages set forth
on Schedule 2.7(c) and:

(i)shall be applied first to the Equity Consideration for such Principal and
shall reduce both the number of L.P. Class B Units and the number of shares of
SAMG Class B Common Stock to be issued to such Principal by the quotient of the
Aggregate Closing Purchase Price Reduction to be applied to the consideration
received by such Principal and the L.P. Class B Unit Price; and

- 21 -

--------------------------------------------------------------------------------

 

(ii)the remainder, if any, shall be applied to the principal amount of the
Principals Notes for such Principal until the principal amount thereof is zero.

Section 2.9.  Post-Closing Adjustment to Aggregate Closing Purchase Price.

(a)No later than sixty (60) days following the Closing Date, Buyer shall notify
Seller and the Principals whether it accepts or disputes the estimate of the
Aggregate Closing Purchase Price as set forth in the Estimated Closing
Certificate as the actual Aggregate Closing Purchase Price.  If Buyer accepts
the estimate of the Aggregate Closing Purchase Price set forth in the Estimated
Closing Certificate as the actual Aggregate Closing Purchase Price, or fails to
notify Seller and the Principals within such sixty (60) day period of any
dispute, then such estimate of the Aggregate Closing Purchase Price set forth in
the Estimated Closing Certificate shall be deemed final and conclusive and
binding on all parties.  If Buyer disputes the estimate of the Aggregate Closing
Purchase Price set forth in the Estimated Closing Certificate as the actual
Aggregate Closing Purchase Price, then Buyer shall deliver to Seller and the
Principals a written notice of objection (a “Revenue Notice of Objection”) (such
Revenue Notice of Objection to describe in reasonable detail the proposed
adjustments or objections to any or all of the items set forth in the Estimated
Closing Certificate) within sixty (60) days following the Closing Date.  Seller
shall cause its advisors, counsel and accountants to give Buyer’s advisors,
counsel and accountants full access to the books, records and personnel
requested by Buyer in order to enable it to determine the Aggregate Closing
Purchase Price on a fully-informed basis.

(b)Buyer, Seller and the Principals shall endeavor to resolve any disputes with
respect to the Estimated Closing Certificate, as applicable, within ten (10)
Business Days of the delivery of a Revenue Notice of Objection by Buyer, such
resolution to be documented in a written agreement signed by Buyer, Seller and
the Principals.  If Buyer, Seller and the Principals are unable to reach such
written agreement within such ten (10) Business Day period, then the dispute
shall be referred to an Accounting Firm.  Within fifteen (15) Business Days of
the submission of any dispute concerning the resolution of the Revenue Notice of
Objection to the Accounting Firm, the Accounting Firm shall render a decision in
accordance with this Section 2.9(b), along with a statement of reasons
therefor.  The decision of the Accounting Firm shall be final and binding upon
all the parties hereto for purposes of the matters set forth in the Estimated
Closing Certificate.  The fees and expenses of the Accounting Firm for a
determination under this Section 2.9(b) shall be apportioned equally between
Buyer, on the one hand, and Seller and the Principals, on the other hand.

(c)If the Aggregate Closing Purchase Price, as finally determined pursuant to
Section 2.9(b), is less than Seller’s and the Principals’ estimate of the
Aggregate Closing Purchase Price as set forth on the Estimated Closing
Certificate, then Seller and the Principals (pro rata based on the portion of
the Aggregate Closing Purchase Price received by each at the Closing as compared
to the Aggregate Closing Purchase Price) shall pay to Buyer by wire transfer of
immediately available funds to such bank account as Buyer shall have designated
in writing to Seller such shortfall within five (5) Business Days after the
final determination thereof.

- 22 -

--------------------------------------------------------------------------------

 

(d)If the Aggregate Closing Purchase Price, as finally determined pursuant to
Section 2.9(b), is greater than Seller’s and the Principals’ estimate of the
Aggregate Closing Purchase Price as set forth on the Estimated Closing
Certificate, then Buyer shall pay to Seller and each of the Principals (pro rata
based on the portion of the Aggregate Closing Purchase Price received by each at
the Closing as compared to the Aggregate Closing Purchase Price) by wire
transfer of immediately available funds to the accounts set forth on Schedule
2.6 and Schedule 2.7(c) such excess within five (5) Business Days after the
final determination thereof.

Section 2.10.  Contingent Payments.  

(a)As additional consideration for the Acquired Personal Goodwill, Buyer shall
pay to the Principals, in accordance with the procedures set forth in Section
2.10(b) and subject to the terms and conditions of this Agreement, the following
as soon as practicable following the final calculation of the applicable Earnout
Payment after each Determination Date:

(i)for the period ended December 31, 2015, an amount equal to twenty percent
(20%) of EBITDA for the period beginning on the day after the Closing Date and
ending on December 31, 2015;

(ii)for each twelve (12) month period ended December 31, 2016, 2017, 2018 and
2019, an amount equal to twenty percent (20%) of EBITDA for such period; and

(iii)for the period ended December 31, 2020, an amount equal to twenty percent
(20%) of EBITDA for the period beginning on January 1, 2020 and ending on the
fifth (5th) anniversary of the Closing Date (each such payment described in
paragraphs (i), (ii) and (iii) an “Earnout Payment” and, together, the “Earnout
Payments”).

(b)The Earnout Payments, if any, shall be allocated among the Principals pro
rata based on the percentages set forth opposite the names of the Principals on
Schedule 2.7(c).  The Earnout Payments, if any, shall be paid to the Principals
to the accounts set forth in Schedule 2.7(c).  Such account information may be
amended by a Principal by a written notice which shall be furnished to Buyer no
earlier than December 1st and no later than December 31st of any year in which
an Earnout Payment may be earned.  Buyer acknowledges and agrees that its
obligation to make the Earnout Payments to the Principals in accordance with
Section 2.10(a) shall continue irrespective of the Principals’ death,
disability, termination of or resignation or retirement from its employment with
Buyer.

(c)Calculation Mechanics.

(i)As soon as practicable, but no later than ninety (90) days, after each of
December 31, 2015, 2016, 2017, 2018, 2019 and 2020 (each a “Determination Date”
and, collectively, the “Determination Dates”), Buyer shall prepare in good
faith, and deliver to the Principals, a statement (together with reasonably
detailed supporting calculations and financial information) showing

- 23 -

--------------------------------------------------------------------------------

 

the amount of the Earnout Payment for the applicable period, if any, that has
been earned and is due and payable under Section 2.10(a)(i), (ii) or (iii), as
applicable.  

(ii)Buyer shall give, and shall cause its advisors, counsel and accountants to
give, the Principals and their advisors, counsel and accountants, reasonable
access to its books, records and personnel needed to enable the Principals to
review on a fully-informed basis the determination of each Earnout Payment.

(iii)As soon as practicable, but not later than ten (10) Business Days after
receiving a statement from Buyer contemplated in Section 2.10(c)(i) above, the
Principals will notify Buyer of any dispute with respect to the calculations of
any Earnout Payment specifying the dispute in reasonable detail.  If the
Principals do not notify Buyer of a dispute within this period, or if the
Principals notify Buyer that they agree with Buyer’s calculations with respect
to the Earnout Payment, then Buyer’s calculations as delivered to the Principals
shall be final and binding.

(iv)If the Principals timely notify Buyer of a dispute under
Section 2.10(c)(iii), and the dispute is not resolved within ten (10) Business
Days after the date of such notice:

(A)the Principals or Buyer, upon notice to the other, may require the dispute to
be referred for resolution to an Accounting Firm;

(B)if the Principals or Buyer requires the dispute to be referred to an
Accounting Firm, the Principals and Buyer shall use their commercially
reasonable efforts to cause the Accounting Firm to issue within thirty (30)
Business Days after its selection a written report stating its resolution of the
dispute selecting one of: (1) Buyer’s determination of the Earnout Payment; (2)
the Principals’ determination of the Earnout Payment or (3) or an amount in
between such two determinations;

(C)if the Principals or Buyer requires the dispute to be referred to an
Accounting Firm, upon the Accounting Firm issuing its written report, the amount
of the disputed Earnout Payment determined by the Accounting Firm, shall be
final and binding; and

(D)if the Principals or Buyer requires the dispute to be referred to an
Accounting Firm, the Principals, on the one hand, and Buyer, on the other hand,
shall each pay one-half of the Accounting Firm’s fees and expenses.

(d)Disruptive Market Event.  If a Disruptive Market Event occurs, Buyer and the
Principals may mutually agree to suspend the time period to which the Earnout
Payments relate for a mutually agreed upon period of time (an “Earnout
Suspension”).  If Buyer and the Principals agree upon an Earnout Suspension,
then (i) the time period referenced in Section 2.10(a)(i), (ii) or (iii) during
which the Disruptive Market Event occurs and each time period referenced in
Sections 2.10(a)(i), (ii) and (iii) thereafter, and each Determination Date

- 24 -

--------------------------------------------------------------------------------

 

occurring after the Disruptive Market Event, shall be adjusted accordingly to
reflect the Earnout Suspension and (ii) the period during which the Earnout
Suspension is in effect shall not be used in calculating EBITDA.    

Section 2.11.  Closing.  The closing of the sale and purchase of the Acquired
Assets, Acquired Personal Goodwill and Assumed Liabilities (“Closing”) shall
take place at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue,
New York, New York, at 10:00 a.m. on the third Business Day after the last of
the conditions set forth in Article VI have been satisfied or waived (other than
those conditions that by their nature are to be satisfied or waived at the
Closing, but subject to the satisfaction or waiver of those conditions) in
accordance with the terms of this Agreement or at such other time and place as
Buyer and Seller mutually agree (“Closing Date”).  On the Closing Date:

(a)Buyer shall deliver to Seller:

(i)the Seller Closing Cash Payment;

(ii)the Seller Note;

(iii)a duly executed counterpart of the Bill of Sale; and

(iv)and all other documents, certificates, opinions and other items reasonably
requested by Seller, which such documents, certificates, opinions and other
items shall be in form and substance, and shall be executed in a manner (as
applicable), reasonably satisfactory to Seller and its counsel.

(b)Buyer shall deliver to the Principals:

(i)each of the Principals Notes;

(ii)the Equity Consideration;

(iii)a duly executed counterpart of each of the Bill of Sale, the Additional
Partner Certificates and the Subscription Agreements;

(iv)and all other documents, certificates, opinions and other items reasonably
requested by the Principals, which such documents, certificates, opinions and
other items shall be in form and substance, and shall be executed in a manner
(as applicable), reasonably satisfactory to the Principals and its counsel.

(c)Seller shall deliver to Buyer:

(i)a duly executed counterpart of the Bill of Sale;

(ii)and all other documents, certificates, opinions and other items reasonably
requested by Buyer, which such documents, certificates, opinions and other items
shall be in form and substance, and shall be executed in a manner (as
applicable), reasonably satisfactory to Buyer and its counsel.

- 25 -

--------------------------------------------------------------------------------

 

(d)Each of the Principals shall deliver to Buyer:

(i)a duly executed counterpart of each of the Bill of Sale, such Principal’s
Additional Partner Certificate and such Principal’s Subscription Agreement;

(ii)and all other documents, certificates, opinions and other items reasonably
requested by Buyer, which such documents, certificates, opinions and other items
shall be in form and substance, and shall be executed in a manner (as
applicable), reasonably satisfactory to Buyer and its counsel.

Section 2.12.  Allocation of Aggregate Purchase Price.  The Aggregate Purchase
Price for the Acquired Assets and Assumed Liabilities shall be allocated, for
Tax purposes, in accordance with (a) Section 1060 of the Code or similar
provisions of other Applicable Law, as applicable, and (b) this Section
2.12.  Buyer shall prepare and deliver to Seller within one hundred eighty days
(180) days after the Closing Date an initial allocation statement to allocate
the Aggregate Purchase Price.  Seller will have the opportunity to review the
draft allocation statement provided by Buyer and provide written notice of
objections to Buyer within thirty (30) days after receiving the draft allocation
statement.  If Seller fails to deliver a written notice of objection within such
thirty (30)-day period, Buyer’s draft allocation statement shall be final and
binding and not subject to further dispute.  If Seller delivers a written notice
of objection to Buyer in a timely manner, and Seller and Buyer do not resolve
such objections to their mutual satisfaction within thirty (30) days, either
Seller or Buyer may elect to subject the draft allocation statement to the
Accounting Firm in accordance with the procedure described in, and the dispute
shall be resolved in the same manner as disputes are resolved pursuant to,
Section 2.9(b) of this Agreement.  Upon such dispute being resolved, the
decision of the Accounting Firm shall be final and binding.  Seller, the
Principals and Buyer agree to report the federal, state and local Tax
consequences of the transactions contemplated by this Agreement (including
filing Internal Revenue Service Form 8594 and supplemental Form 8594) in a
manner consistent with each final allocation statement, unless required to do
otherwise under Applicable Law.  Seller, the Principals and Buyer shall promptly
advise each other of any Tax audit or other Legal Proceeding related to any
allocation hereunder.  Silvercrest, Buyer and SAMG covenant that they will treat
the acquisition of the Acquired Personal Goodwill by Buyer as a contribution of
the Acquired Personal Goodwill by the Principals to Silvercrest in exchange for
L.P. Class B Units in a transaction with respect to which no gain will be
recognized by the Principals pursuant to Section 721 of the Code for federal and
applicable state and local income tax purposes, and will take no position on any
tax return or in any tax audit or take any other action that is inconsistent
with such treatment unless otherwise required pursuant to Applicable
Law.  Silvercrest, Buyer and SAMG agree to treat the SAMG Class B Common Stock
issued to the Principals as having a value not in excess of the par value
thereof for federal and applicable state and local income tax purposes, and will
take no position on any tax return or in any tax audit or take any other action
that is inconsistent with such treatment unless otherwise required pursuant to
Applicable Law.

- 26 -

--------------------------------------------------------------------------------

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE PRINCIPALS

Section 3.1.  Representations and Warranties Concerning Seller.  As an
inducement to Buyer to enter into this Agreement, Seller and the Principals
jointly and severally represent and warrant to Buyer as follows:

(a)Organization and Authority.

(i)Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of New Jersey and is duly qualified to do business
and is in good standing in the states of the United States listed on Schedule
3.1(a) and other jurisdictions where its ownership or leasing of property or
assets or the conduct of its business requires it to be so qualified.  Seller
has the requisite power and authority necessary to carry on its business as it
is now being conducted and as it is contemplated will be conducted immediately
following the Closing and to own, lease and operate its properties and
assets.  Before the date of this Agreement, Seller has made available to Buyer a
true and complete copy of Seller’s Certificate of Incorporation and by-laws,
each as amended to such date, and all such documents are in full force and
effect.  Seller is not in default under or in violation of any provision of its
Organizational Documents.

(ii)Seller has all necessary corporate power and authority to, and has taken all
action on its part necessary to, execute and deliver each Transaction Document
to which it is a party, consummate the transactions contemplated hereby and
thereby and perform its obligations hereunder and thereunder, and no other
proceedings on the part of Seller are necessary to authorize any such
Transaction Document and the transactions contemplated hereby and thereby.  The
Transaction Documents to which Seller is a party have been (or, with respect to
any Transaction Document delivered at the Closing, will be) duly executed and
delivered by Seller and, assuming due execution by the other parties hereto and
thereto, are (or, with respect to any Transaction Document delivered at the
Closing, will be) legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, except as the same may
be limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar laws in effect which affect the enforcement of
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding at law or in equity.

(b)Reports.  Seller has timely filed all reports, registrations, statements, and
other filings, together with any amendments required to be made with respect
thereto, that were required to be filed since Seller’s inception with any
Governmental Authority (including the SEC) and any Self-Regulatory Organization
(all such reports, registrations, statements and filings being collectively
referred to herein as the “Regulatory Reports”), including all reports,
registrations, statements and filings required under the Advisers Act and the
Exchange Act.  As of their respective dates, the Regulatory Reports complied
with the Applicable Laws enforced or

- 27 -

--------------------------------------------------------------------------------

 

promulgated by the Governmental Authority or Self-Regulatory Organization with
which they were filed.

(c)Regulatory Consents.  Except as listed on Schedule 3.1(c), no notices,
reports or other filings are required to be made by Seller with, and no Consents
or registrations are required to be obtained by Seller from, any Governmental
Authority or any Self‑Regulatory Organization in connection with the execution,
delivery and performance of the Transaction Documents by Seller and the
consummation by Seller of the transactions contemplated hereby and thereby.  To
the Principals’ Knowledge, there is no reason why the regulatory approvals and
consents referred to in this Section 3.1(c), if any, will not be received
without undue delay or expense.

(d)No Conflicts.  The execution, delivery and performance by Seller of the
Transaction Documents to which Seller is a party does not and will not, and the
consummation of the transactions contemplated hereby and thereby will not, with
or without the giving of notice, the lapse of time or both:

(i)Violate or conflict with the Organizational Documents of Seller;

(ii)Breach or violate, or result in a default under, any Applicable Law with
respect to Seller or permit or result in the revocation, cancellation,
suspension or adverse modification of any License, certificate of authority or
Consent to which Seller or its properties is subject;

(iii)Violate or conflict with or result in a breach of any provision of, or
constitute a default (or any event that, with or without due notice or lapse of
time, or both, would constitute such a default) under, or result in the
termination of, accelerate the performance required by, or require the Consent
of any party to, any term or provision of any Contract of or binding on Seller;
or

(iv)Result in the creation or imposition of any Lien on the Business or the
property or assets of Seller.

(e)Litigation; Regulatory Action.  Except as set forth on Schedule 3.1(e), there
are, and since January 1, 2010, have been, no Legal Proceedings or
investigations pending or, to the Principals’ Knowledge, threatened against
Seller, or to which Seller or its properties or assets or its directors,
officers or employees are subject, and Seller has not received notice
thereof.  Without limiting the foregoing, there are no Legal Proceedings or
investigations pending or, to the Principals’ Knowledge, threatened against
Seller, relating to the termination of, or limitation of, the rights of Seller
under its registration under the Advisers Act, as an investment adviser or any
similar or related rights under any registrations or qualifications with various
states or other jurisdictions, or under any other Applicable Law including any
federal or state securities laws or regulations.  There are, and since the
inception of Seller, have been, no outstanding judgments, decrees, stipulations
or orders in favor of or naming any Person relating to Seller, a Principal, or
any of their respective Affiliates, directors, officers or employees (as
applicable) relating to the performance of their duties in such capacities or
against or affecting their properties.  There are no consent decrees or similar
arrangements entered into with a

- 28 -

--------------------------------------------------------------------------------

 

Governmental Authority, Self-Regulating Organization, or other Person by, or
relating to, Seller, a Principal, or any of their respective Affiliates,
directors, managers, officers or employees, as applicable, relating to the
performance of their duties in such capacities or against or affecting their
properties, that are still in effect, or were in effect at any time since the
inception of Seller.

(f)Assets.  Other than the Seller Intellectual Property licensed to Seller (for
which Seller has a valid license) and the personal property subject to personal
property leases (in which Seller has a valid leasehold interest), Seller owns
each of the Acquired Assets, and, at the Closing, Buyer will be vested with good
and marketable title to, or a valid leasehold interest in, or a valid license
to, such Acquired Assets, free and clear of all Liens, other than Permitted
Liens.  The leasehold improvements, furniture, fixtures, equipment and other
tangible personal property used in the Business are in suitable working
condition for Seller’s current uses of them.  After giving effect to the
transactions contemplated by this Agreement, Buyer will own or have the right to
use all of the assets necessary to conduct, or otherwise material to, the
Business in substantially the same manner conducted by Seller on and prior to
January 1, 2015.

(g)Compliance With Laws.

(i)The Business has been conducted in all material respects in accordance with
Applicable Law.  Except as set forth on Schedule 3.1(g)(i), each of Seller and
the Principals, and, to the Principals’ Knowledge, each of Seller’s officers,
directors, agents, contractors and employees:

(A)Has all Licenses and Governmental Approvals, and has made all filings,
applications and registrations with all Governmental Authorities and
Self-Regulatory Organizations that are required in order to permit Seller to own
or lease its properties and assets and to conduct the Business as presently
conducted; all such Licenses, Governmental Approvals, filings, applications and
registrations are in full force and effect and are current and, to the
Principals’ Knowledge, no suspension or cancellation of any of them is
threatened or reasonably likely;

(B)Is not in default with respect to any judgment, order, writ, injunction,
decree, demand or assessment issued by any court or any foreign, federal, state,
municipal or other Governmental Authority, or by any Self-Regulatory
Organization relating to any aspect of the Business or the properties or assets
of Seller, including those which could give rise to an affirmative answer to any
of the questions in Item 11, Part I of the Form ADV of Seller;

(C)Has not been charged or, to the Principals’ Knowledge, threatened with, and
is not under investigation with respect to, any violation of any provision of
any Applicable Law, including any federal or state securities law or regulation
applicable to the Business or the properties or assets of Seller, affecting
Seller, or the transactions contemplated by the Transaction Documents, or which
could give rise to an affirmative answer to any of the questions in Item 11,
Part I of the Form ADV of Seller and is not on notice of the pendency of any
such charge or investigation;

- 29 -

--------------------------------------------------------------------------------

 

(D)Is not required to be registered or appointed as a broker-dealer, a commodity
trading adviser, a commodity pool operator, a futures commission merchant, an
insurance agent, a sales person or in any similar capacity with the SEC, FINRA,
the Commodity Futures Trading Commission, the National Futures Association, or
any other applicable Governmental Authority or Self-Regulatory Organization, or
under any Applicable Law; and

(E)Is not subject to any cease-and-desist or other order issued by, or a party
to any written agreement, consent agreement or memorandum of understanding with,
or a party to any commitment letter or similar undertaking to, or subject to any
order or directive by, a recipient of any supervisory letter from or has adopted
any board resolutions at the request of any Governmental Authority or
Self-Regulatory Organization and is not on notice of the pendency of any such
charge or investigation.

(ii)The calculation of performance of the Business, and each component thereof,
is (and will continue to be through the Closing) accurate and has been (and will
continue to be through the Closing) calculated at all times in compliance with
Applicable Law.  Seller has maintained (and will continue to maintain through
the Closing) all books and records necessary or required under Applicable Law to
calculate performance of the Business, and justify such performance
calculations, and all such books and records are included in the Acquired
Assets.

(iii)All marketing, advertising and distribution materials, disclosures and
practices prepared, filed or implemented by Seller in managing and marketing and
otherwise operating the Business have materially complied, and will continue to
materially comply through the Closing, with Applicable Laws, and all such
marketing, advertising and distribution materials and disclosures have not, and
will not through the Closing, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements in them not
misleading in light of the circumstances under which they were made.

(iv)To the extent that Seller claims to be compliant with the CFA Institute
Guidelines (e.g., “GIPS compliant”) with respect to the Business, Seller has
complied with applicable CFA Institute Guidelines.

(h)Private Funds.  Seller has never provided, and does not provide, Investment
Services to any Private Fund or any other Fund and has not acted, and does not
act, as a general partner, managing member, manager or trustee or in any similar
capacity for, of or to a Fund.

(i)Investment Advisory Activities.

(i)Seller is and has, since its inception, been duly registered as an investment
adviser under the Advisers Act.  Seller is duly registered or licensed under
Applicable Law as an investment adviser in each state, foreign country or

- 30 -

--------------------------------------------------------------------------------

 

other jurisdiction in which the nature of its business so requires.  Seller is
and has, since its inception, been engaged solely in the business of providing
Investment Services.  Each such registration is in full force and effect and has
never been suspended or withdrawn, temporarily or otherwise.  Each Person
engaged or employed by Seller who is required to be registered as an investment
adviser representative, registered representative or salesperson with the SEC,
the securities commission of any state or any Self-Regulatory Organization is so
registered as such and such registration is in full force and effect and a list
of all such registrations is set forth on Schedule 3.1(i)(i).  

(ii)Seller has filed and delivered to its Clients, on a timely basis and in a
proper manner, and paid the associated fees and assessments for, all
registration statements and disclosure documents on Form ADV and comparable and
other filings required under Applicable Law.  Seller has delivered to Buyer,
true and complete copies of its most recent Form ADV, as amended to date, and
all foreign registration forms, each likewise as amended to date.  The
information contained in such forms was true and complete at the time of filing
and Seller has made all amendments to such form as it is required to make under
Applicable Law.  The information contained in Seller’s most recent Form ADV, as
amended to date, is true and complete as of the date hereof, and such form does
not omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.  At the time of its filing, the Form
ADV of Seller did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  Neither Seller nor any Person “associated”
(as defined in Section 202(a)(17) of the Advisers Act) with Seller has been
convicted of any crime or is or has engaged in any conduct or is subject to any
“statutory disqualification” as defined in Section 3(a)(39) of the Exchange Act
that would be a basis for denial, suspension or revocation of registration of,
or any limitation on the activities of, Seller as an investment adviser under
Section 203(e) of the Advisers Act, and to the Principals’ Knowledge, there is
no proceeding or investigation that is reasonably likely to become the basis for
any such disqualification, denial, suspension, limitation or revocation. Seller
is not subject to any limitation imposed in connection with one or more of the
Licenses which could reasonably be expected to have a Material Adverse Effect on
Seller.

(iii)No employee of Seller conducts activities involving securities (including
investment management or investment advisory or subadvisory activities) except
(A) as part of his or her employment with Seller; (B) managing his or her own
investments or the investments of family members or (C) as stated in Schedule
3.1(i)(iii).

(iv)Neither Seller nor any of its directors, officers, employees, contractors or
agents has been enjoined, indicted, convicted or made the subject of any
investigations (excluding routine examinations by Governmental Authorities or
Self-Regulatory Organizations), disciplinary proceedings, consent decrees, or
administrative orders on account of a violation (or alleged violation) of

- 31 -

--------------------------------------------------------------------------------

 

Applicable Law, and Seller is not on notice of the pendency of any such charge
or investigation.

(v)Seller has adopted and implemented written policies and procedures reasonably
designed to prevent violations of the Advisers Act by Seller or any of its
Affiliates, directors, officers, employees or other supervised persons,
including policies and procedures relating to the following:

(A)portfolio management processes, including allocation of investment
opportunities among Clients and consistency of portfolios with Clients’
investment objectives, disclosures by Seller, and applicable regulatory
restrictions, including the voting of securities as required by Rule 206(4)-6
promulgated under the Advisers Act and the voting of proxies;

(B)trading practices, including procedures by which the adviser satisfies its
best execution obligation, uses Client brokerage to obtain research and other
services (“Soft Dollar Arrangements”), and allocates aggregated trades among
Clients;

(C)proprietary trading of Seller and personal trading activities of their
respective supervised persons, including those policies and procedures designed
to prevent the misuse of material nonpublic information or the engagement by an
employee or an Affiliate in fraudulent, manipulative or deceptive actions;

(D)the accuracy of disclosures made to Clients and regulators, including account
statements and advertisements;

(E)safeguarding of Client assets from conversion or inappropriate use by
employees;

(F)the accurate creation of required records and their maintenance in a manner
that secures them from unauthorized alteration or use and protects them from
untimely destruction;

(G)marketing advisory services, including the use of solicitors;

(H)processes to value Client holdings and assess fees based on those valuations;

(I)safeguards for the privacy protection of Client records and information; and

(J)business continuity plans.

Without limiting the generality of the foregoing, Seller (i) has adopted a
formal code of ethics complying with Rule 204A-1 promulgated under the Advisers
Act; (ii) has adopted a written policy on insider trading complying with Section
204A of the Advisers Act; (iii) has policies

- 32 -

--------------------------------------------------------------------------------

 

with respect to avoiding conflicts of interest which are as stated in the most
recent Form ADV filed by it, as amended; (iv) has adopted a written policy on
allocations of initial public offerings of securities; (v) has adopted and
implemented written policies and procedures with respect to proxy voting
complying with Rule 206(4)-6 promulgated under the Advisers Act and (vi) has
adopted and implemented written policies and procedures reasonably designed to
prevent violations of the Advisers Act and the rules promulgated
thereunder.  Seller has given Buyer true and correct copies of such policies and
procedures.  Such policies and procedures comply with Applicable Law, and there
have been no material violations (or allegations of violations) of such policies
and procedures by Seller or its officers, directors, managers, employees,
contractors or agents or the Principals.  Seller has reviewed, no less
frequently than annually (or, in the case of the first annual review of such
policies and procedures, not later than eighteen (18) months after their initial
adoption), the adequacy of such policies and procedures and the effectiveness of
their implementation.  Seller has designated Keith Wood as its Chief Compliance
Officer responsible for, inter alia, administering such policies and
procedures.  Each employee of Seller has executed an acknowledgement that he or
she is bound by the terms of the ethics and insider trading policies of
Seller.  

(vi)Seller has not purchased or redeemed investments of Clients in mutual funds
more frequently than permitted by the policies, if any, described in the
prospectuses of such mutual funds. To the Principals’ Knowledge, (A) mutual
funds in which Seller has invested on behalf of Clients have not processed
Seller’s purchase or redemption orders after 4:00 p.m. (Eastern time) on a
trading day, yet given Seller the purchase or redemption price applicable to
that trading day and (B) the Clients of Seller have received all breakpoint
discounts on front end loads to which they are entitled on investments in mutual
funds made by Seller on their behalf.

(vii)Except as set forth on Schedule 3.1(i)(vii), no Person other than full-time
employees of Seller renders Investment Services to or on behalf of, or solicits
Clients with respect to, the provision of Investment Services by Seller.

(viii)Except as set forth in Schedule 3.1(i)(viii), Seller does not provide
Investment Services to, or hold a partnership or other equity interest in, any
investment vehicle.

(ix)The only places of business (within the meaning of Rule 203A-3(b) under the
Advisers Act) of Seller are its offices located at: (i) 135 Route 202/206, Suite
10, Bedminster, New Jersey 07921, and (ii) 821 Alexander Road, Suite 120,
Princeton, New Jersey 07921.

(x)Since its inception, Seller has operated each Client account in compliance in
all material respects with the objectives, guidelines and restrictions of such
Client account, including as set forth in the applicable account guidelines or
instructions for such Client account.

- 33 -

--------------------------------------------------------------------------------

 

(j)Investment Contracts and Clients.

(i)Schedule 3.1(j)(i) sets forth a true and complete listing of (A) each Client
as of the date of this Agreement, together with a notation of any arrangement
between Seller and another Person (other than the Client) by which Seller pays
or receives a fee in connection with the solicitation or provision of Investment
Services to such Client; (B) each Contract (including the date thereof and the
Client party thereto), and all amendments thereto, in effect on the date hereof
relating to the rendering of Investment Services by Seller to each Client or any
other person (“Investment Contracts”); (C) the amount of AUM of each Client as
of the date hereof and (D) the annualized investment management, investment
advisory, consulting or other service fees attributable to each Client as of
such date and any fee adjustments in effect or proposed to be instituted.  No
Client has expressed an intention to terminate or reduce in any material respect
its investment relationship with Seller, or materially adjust the fee schedule
with respect to any Investment Contract in a manner which would reduce the fee
to Seller.

(ii)Each Investment Contract is in full force and effect, and each Investment
Contract and any subsequent renewal has been duly authorized, executed and
delivered by Seller and, to the Principals’ Knowledge, each other party thereto,
in compliance with any Applicable Law, and is a legal, valid and binding
agreement of Seller’s and, to the Principals’ Knowledge, each other party
thereto, enforceable in accordance with its terms except as the same may be
limited by (A) applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar laws in effect which affect the enforcement of
creditors’ rights generally or (B) general principals of equity, whether
considered in a proceeding at law or equity.

(iii)Seller and, to the Principals’ Knowledge, each Client is in compliance with
the terms of each Investment Contract to which it is a party, and is not
currently in default under any of the terms of any such Investment
Contract.  There does not exist under any Investment Contract any event of
default or event or condition that, after notice or lapse of time or both, would
constitute an event of default thereunder on the part of Seller or, to the
Principals’ Knowledge, on the part of any other party thereto.  True and
complete copies of each Investment Contract for each Client, including a current
fee schedule, have been made available to Buyer.

(iv)There have been no complaints by or disputes with Clients that remain
unresolved to the Client’s satisfaction.

(v)To the Knowledge of the Seller and the Principals, no basis exists upon which
the Principals or Seller would have any liability to any Client (including upon
consummation of the transactions contemplated by the Transaction Documents).

- 34 -

--------------------------------------------------------------------------------

 

(vi)There exists no “out of balance,” “out of proof” or similar condition with
respect to any account maintained by Seller on behalf of any Client.

(vii)Each Client or account to which Seller provides Investment Services or with
respect to which Seller is a fiduciary under ERISA or Section 4975 of the Code
that is (A) an employee benefit plan, as defined in Section 3(3) of ERISA that
is subject to Title I of ERISA; (B) a plan that is subject to Section 4975 of
the Code; (C) a plan, such as a governmental or church plan, that is not subject
to ERISA but is subject to laws similar to the fiduciary or prohibited
transaction provisions of ERISA or Section 4975 of the Code (a “Similar Plan”);
(D) a Person acting on behalf of any plan referred to in clauses (A), (B) or
(C); or (E) an entity whose assets are considered to include the assets of any
plan referred to in clause (A), (B) or (C), whether pursuant to Section 3(42) of
ERISA, applicable regulations of the Department of Labor or otherwise (each
plan, person or entity referred to in clauses (A) through (E) hereinafter
referred to as an “ERISA Client”), has been managed by Seller such that Seller
in the exercise of such management is in compliance with the applicable
requirements of ERISA, the Code and any applicable federal, state, local or
non-U.S. law that is substantially similar to the fiduciary provisions of ERISA
or the prohibited transaction provisions of ERISA or the Code.  Schedule
3.1(j)(i) identifies each Client that is an ERISA Client with an appropriate
footnote identifying the category of ERISA Client, as set forth in clauses (A)
through (E).  Seller has produced and made available to Buyer all investment
advisory and other agreements governing the relationship between Seller and each
ERISA Client.

(viii)In the conduct of the Business with respect to ERISA Clients, Seller and
its managers or employees have not (A) breached any provision of ERISA which
would subject Seller to liability under ERISA or (B) engaged in a transaction
prohibited by Section 406 of ERISA or Section 4975 of the Code which is not
subject to an applicable statutory, regulatory or administrative exemption and
which would subject Seller to liability or Taxes under Section 409 or 502 of
ERISA or Section 4975 of the Code.

(ix)Seller is a “qualified professional asset manager” (a “QPAM”) within the
meaning of Department of Labor Prohibited Transaction Class Exemption 84-14, as
amended (the “QPAM Exemption”), with respect to each ERISA Client, and the QPAM
Exemption is not unavailable with respect to transactions negotiated by or under
the authority and general direction of Seller by the application of Part I(e) of
the QPAM Exemption.  Except as otherwise provided on Schedule 3.1(j)(ix),
neither Seller nor any employee, shareholder or officer of Seller has, at any
time during the immediately preceding 10 years, been convicted or released from
imprisonment, whichever is later, as a result of any crime listed in Part I(g)
of the QPAM Exemption.  Seller is not unable to serve in a capacity described in
Section 411(a)(1), (2) or (3) of ERISA by virtue of Section 411 of ERISA.

- 35 -

--------------------------------------------------------------------------------

 

(x)Set forth in Schedule 3.1(j)(x) is a list of each Client from which Seller
earns or may earn a Performance Fee.

(xi)Except as set forth on Schedule 3.1(j)(xi) and expressly described thereon,
there are no Contracts, arrangements or understandings pursuant to which Seller
has undertaken or agreed to cap, waive or reimburse any or all fees or charges
payable by any of the Clients set forth on Schedule 3.1(j)(i).

(xii)Except as set forth on Schedule 3.1(j)(xii), Seller is not a party to any
agreement or arrangement pursuant to which it is entitled to provide or receive
compensation as a result of marketing, placement agency or other solicitation
services.

(xiii)Except as set forth on Schedule 3.1(j)(xiii), Seller does not act as an
investment adviser or subadviser to any wrap fee program account or wrap
sponsor.

(k)Records; Copies of Document.  The Books and Records of Seller accurately
record all actions taken by its Board of Directors and shareholders, and true
and complete copies of the originals of such documents have been delivered or
made available to Buyer. Seller has made available for inspection and copying by
Buyer and its counsel true and correct copies of all documents referred to in
this Agreement and the Schedules delivered to Buyer in connection herewith.

(l)Affiliate Transactions.

(i)Schedule 3.1(l)(i) lists the Contracts, transfers of assets or liabilities or
other transactions (including guarantees, keep-well arrangements, credit support
arrangements or other similar arrangements), except for the Transaction
Documents, whether or not entered into in the ordinary course of business, that
are pending or in effect or involve continuing liabilities or obligations of
Seller and (A) were entered into by Seller for the benefit of a Principal, an
officer or director of Seller, or an Affiliate of Seller or a Principal; or (B)
by which Seller, on the one hand, and a Principal, an officer or director of
Seller or Affiliate of Seller or a Principal, on the other hand, are or have
been a party or otherwise bound or affected.

(ii)Except as disclosed in Schedule 3.1(l)(i), each matter disclosed (or
required to be disclosed) in Schedule 3.1(l)(i) was on terms and conditions at
least as favorable to Seller as it could have obtained at the time in a
comparable arm’s-length transaction with a Person other than the Principal or an
Affiliate of the Principal or Seller, as the case may be.

(iii)Except as disclosed in Schedule 3.1(l)(iii), no Principal nor any Affiliate
of Seller or any Principal:

- 36 -

--------------------------------------------------------------------------------

 

(A)Serves as a director, officer, employee, agent or representative of a Person
that is a supplier, Client or competitor of, or has a material Contract with,
Seller; or

(B)Has received a loan from or is otherwise a debtor of, or made a loan to or is
otherwise a creditor of, Seller.

(m)Financial Statements.  Seller has delivered to Buyer: (i) true and complete
copies of (A) the unaudited and reviewed consolidated balance sheet of Seller
dated December 31, 2014 (such date, the “Reviewed Balance Sheet Date”) and (B)
the related unaudited and reviewed consolidated statements of income,
stockholders’ equity and cash flows of Seller for the year then ended (items (A)
and (B) together, the “Reviewed Financial Statements”); and (ii) true and
complete copies of the unaudited consolidated balance sheet of Seller dated
December 31, 2013, and the related unaudited consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended (items (i)
and (ii) collectively, the “Financial Statements”).  Such Financial Statements
present fairly the consolidated financial position, results of operations,
stockholders’ equity and cash flows of Seller as at and for the respective
periods then ended, and have been prepared in accordance with GAAP.  

(n)Risk Management Instruments.  Schedule 3.1(n) describes all interest rate
swaps, caps, floors, collars, option agreements, futures and forward contracts
and other similar risk management arrangements in effect that were entered into
by Seller for Seller’s own account, or for the account of one or more Clients
(“Risk Management Instruments”).  Each Risk Management Instrument:

(i)was entered into in accordance with prudent business practices and Applicable
Law and with counterparties believed to be financially responsible and
creditworthy at the time; and

(ii)is in full force and effect and constitutes the valid and legally binding
obligation of Seller and, to the Principals’ Knowledge, each other party to it,
enforceable against Seller and, to the Principals’ Knowledge, each other party
to it in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether enforcement is sought in a proceeding in equity or at law).  

There is no event of default or event or condition that, after notice or lapse
of time or both, would constitute an event of default under a Risk Management
Instrument on the part of Seller or, to the Principals’ Knowledge, on the part
of any other party to it.  To the Principals’ Knowledge, there are no grounds to
believe that any party to a Risk Management Instrument intends to terminate, or
where applicable not renew, the Risk Management Instrument.

(o)Accounts Receivable; Escheat Property.  

(i)Accounts Receivable.  Subject to any reserves in the Reviewed Financial
Statements, the Accounts Receivable shown on the Reviewed Financial Statements
and all Accounts Receivable arising subsequent to such date: (A) are

- 37 -

--------------------------------------------------------------------------------

 

valid; (B) have arisen solely out of bona fide performance of services and other
business transactions in the ordinary course of business consistent with past
practice, in each case, with Persons other than Affiliates and (C) are not
subject to any prior Lien and are not subject to valid defenses, set-offs or
counterclaims, and there are no refunds, discounts or other adjustments payable
in respect of such Accounts Receivable.  The Principals have no reason to
believe that the Accounts Receivable will not be collected in accordance with
their terms at their recorded amounts, subject only to any reserve for doubtful
accounts on the Reviewed Financial Statements.  

(ii)Escheat Property.  Seller has no liability under any Applicable Law
pertaining to abandoned property, escheatment or other similar laws with respect
to return of fees, outstanding payables, unclaimed checks or other similar
matters.

(p)No Undisclosed Liabilities.  

(i)Seller has no debt, obligation, or liability, absolute, fixed, contingent, or
otherwise, of any nature whatsoever, whether due or to become due, including any
unasserted claim or any off-balance sheet financial obligation, whether incurred
directly or by any predecessor thereto, and whether arising out of any act,
omission, transaction, circumstance, sale of goods or services, state of facts,
or other condition, except (A) those specifically reflected or reserved against
on the Reviewed Financial Statements (but only to the extent so reflected or
reserved against); (B) liabilities incurred in the ordinary course of business
since the date of the Reviewed Financial Statements consistent with past
practices and (C) liabilities that are created under this Agreement or are set
forth on the Schedules pursuant to the terms of the applicable provisions
requiring disclosures on such Schedules.

(ii)Except as set forth on Schedule 3.1(p)(ii), Seller has no outstanding
Indebtedness.

(q)Operations Since the Reviewed Balance Sheet Date.

(i)Since the Reviewed Balance Sheet Date, Seller has conducted its business, in
all material respects, in the ordinary course and no Material Adverse Effect has
occurred with respect to Seller.

(ii)Since the Reviewed Balance Sheet Date, Seller has not:

(A)entered into or assumed a Contract or Risk Management Instrument, or entered
into or permit any amendment, supplement, waiver or other modification of a
Contract or Risk Management Instrument, except (other than for an Investment
Contract) in the ordinary course of business consistent with past practice;

- 38 -

--------------------------------------------------------------------------------

 

(B)taken any action impairing, terminating or waiving any of its rights in a
Contract, Risk Management Instrument or assets (except in the ordinary course of
business consistent with past practice);

(C)entered into any transactions with Affiliates or otherwise of a type within
Section 3.1(l);

(D)merged or consolidated with, purchased substantially all the assets of, or
otherwise acquired, a Person;

(E)incurred Indebtedness;

(F)loaned or advanced funds;

(G)settled, compromised or cancelled any debt owing to it (except in the
ordinary course of business consistent with past practice and in the aggregate
not exceeding $50,000 for Seller);

(H)hired any new employee;

(I)terminated an employee’s employment or changed an employee’s duties;  

(J)granted an employee an increase in their existing, or committed to provide
additional, compensation or compensatory arrangements of any type (except
increases granted to non-professional employees in the ordinary course of
business consistent with past practice) or entered into or amended any agreement
or commitment to pay any severance, change of control or termination pay to any
Person, or made any such payment other than as required by existing employment,
severance or change of control agreements;

(K)adopted, amended, renewed or terminated (or given notice of termination of)
any Compensation and Benefit Plan or plan that would, upon adoption, be a
Compensation and Benefit Plan;

(L)permitted employees to conduct investment management, investment advisory,
subadvisory or broker-dealer activities except (1) as part of their employment
with Seller; (2) managing their own investments or the investments of family
members or (3) as stated in Schedule 3.1(i)(iii);

(M)made a Tax election, amended a Tax Return, entered into a closing agreement,
settled a Tax claim or assessment, surrendered a right to claim a Tax refund, or
consented to an extension or waiver of the limitation period applying to a Tax
with respect to it, its assets, or the Business;

(N)sold, transferred or otherwise disposed of a material asset;

- 39 -

--------------------------------------------------------------------------------

 

(O)expended, or committed to expend, funds for capital expenditures of more than
$25,000 in the aggregate for Seller;

(P)entered into a new line of business unrelated to the Business;

(Q)created, suffered the imposition of, permitted to exist, or assumed any Lien
on any material asset;

(R)suffered any material damage, destruction or casualty loss including with
respect to any assets or property (whether or not covered by insurance);

(S)delayed or postponed the payment of accounts payable and/or other
liabilities, except in the ordinary course of business consistent with past
practice, or accelerated or caused the acceleration of the collection or receipt
of any accounts receivable, except in the ordinary course of business consistent
with past practice;

(T)changed accounting principles, policies, practices or related methodologies,
except as required by GAAP or changed any of its methods of reporting income and
deductions for federal income Tax purposes, except as required by changes in
Applicable Law;

(U)settled or compromised any Legal Proceeding involving any liability for money
damages or any restrictions upon any of its operations or that have been or may
be precedential with respect to other Legal Proceedings that may involve such
damages or restrictions;

(V)closed any offices at which business was conducted or opened any new offices;

(W)granted any Person a power of attorney or similar authority;

(X)terminated any property and casualty, errors and omissions, liability or any
other insurance policies covering the Business or permitted any such policies to
expire or terminate; or

(Y)agreed or committed to take any of the actions in this Section 3.1(q)(ii).

(r)Taxes.

(i)Seller, with respect to the Business, has filed all Tax Returns required to
be filed by it, each such Tax Return has been prepared in compliance with
Applicable Law in all material respects, and each such Tax Return is true,
accurate and complete in all material respects.  Seller, with respect to the
Business, has timely paid all Taxes shown on Tax Returns.

- 40 -

--------------------------------------------------------------------------------

 

(ii)With respect to the Business, Seller has timely withheld and timely paid all
Taxes required to be withheld by it in connection with any amounts paid or owing
to any member, employee, creditor, independent contractor or other Person.

(iii)With respect to the Business, Seller has properly classified any Person
providing services to it as an employee or independent contractor under
Applicable Law.

(iv)With respect to the Business, Seller has timely collected all sales, use and
value added Taxes required or permitted to be collected by it, and each of the
foregoing has timely remitted all such Taxes to the appropriate Governmental
Authority.

(v)None of the Acquired Assets of Seller (A) directly or indirectly secure any
debt, the interest on which is tax exempt under Section 83(a) of the Code; (B)
are treated as tax exempt bond financed property under Section 168(g)(5) of the
Code or (C) are treated as owned by any other Person pursuant to the provisions
of Section 168(f)(8) of the Internal Revenue Code of 1954, as amended and in
effect immediately before the enactment of the Tax Reform Act of 1986.  Seller
has not participated in or cooperated with an international boycott as defined
in Section 999 of the Code.

(vi)Seller is not a foreign person as defined in Treasury Regulation section
1.1445-2(b)(2)(i) and will not be subject to withholding under Section 1445 of
the Code and the Treasury Regulations promulgated thereunder with respect to the
sale of the Acquired Assets.

(vii)No Tax Return of Seller, with respect to the Business, is under audit or
examination by any Governmental Authority, and no notice of such an audit or
examination has been received by Seller.  Each deficiency resulting from any
audit or examination relating to any such Taxes by any Governmental Authority
has been paid.  Seller has not given, nor is there a pending request to give,
waivers or extensions (or is or would be subject to a waiver or extension given
by any other Person) of any statute of limitations relating to any such
Taxes.  No closing agreement pursuant to Section 7121 of the Code (or any
similar provision of state, local or foreign law) has been entered into by or
with respect to Seller.

(viii)There are no Liens with respect to Taxes (other than Taxes not yet due and
payable) on any of the Acquired Assets.

(ix)No claim has been made by any Governmental Authority in a jurisdiction where
Seller, with respect to the Business, does not currently file Tax Returns that
Seller is or may be subject to Tax by such jurisdiction, nor has any
Governmental Authority threatened to make such an assertion.

- 41 -

--------------------------------------------------------------------------------

 

(x)There are no outstanding rulings of, or requests for rulings by, any
Governmental Authority addressed to Seller, with respect to the Business, that
are, or if issued would be, binding on Seller for any full or partial taxable
period beginning on or after the Closing Date.

(s)Contracts.  

(i)Schedule 3.1(s) sets forth each of the following Contracts, in each case
other than Investment Contracts, to which Seller is a party, or by which it is
bound or to which any of its properties or assets are subject:

(A)Any Contract providing for annual payments in excess of $10,000 or aggregate
payments in excess of $25,000 which are not cancelable at will by Seller without
penalty;

(B)Any partnership, joint venture, limited liability company or other similar
Contract;

(C)Any executory Contract relating to the acquisition or disposition of any
business, whether by merger, sale of stock, sale of assets or otherwise
(including, but not limited to, any asset purchase agreement, stock purchase
agreement, merger agreement or other acquisition or divestiture agreement) or
any letter of intent or other Contract relating to any of the foregoing executed
since Seller’s inception;

(D)Any finder’s agreement or arrangement for soliciting, distributing, selling
or promoting Investment Services by or to Seller;

(E)Any custody arrangement, transfer agent agreement, services agreement, or
similar agreement;

(F)Any Soft Dollar Arrangements;

(G)Any employment, consulting, severance or agency and other compensation
agreements, plans and arrangements, other than Compensation and Benefits Plans;

(H)Any outstanding indenture, mortgage, promissory note, loan agreement,
guarantee or other Contract or commitment for Indebtedness of Seller;

(I)Any capital lease obligation or commitment to make a capital expenditure to
which Seller is a party;

(J)Any material License, or similar Contract material to Seller, or any
agreement relating to any trade name or Intellectual Property right that is
material to Seller;

- 42 -

--------------------------------------------------------------------------------

 

(K)Any agreement or arrangement involving payments based on Seller’s profits or
revenues;

(L)Any agreement for the sharing or capping of fees or other payments Seller
receives from a Client or other Person, or the sharing of another Person’s
expenses;

(M)Any indemnification agreement other than in connection with a contract under
which annual payments are less than $10,000 and aggregate payments are less than
$25,000; and

(N)Any exclusive dealing Contract or any Contract that materially limits the
freedom of Seller (or any employee of Seller) to compete in any line of business
or with any Person or in any area, to hire any Person or to solicit any existing
or potential clients, or that would so limit their freedom (or the freedom of
Buyer or any of its Affiliates) after the Closing.

A true and complete copy of each such written Contract (and all schedules,
exhibits and amendments thereto) and a summary of the material provisions of any
oral Contract has been delivered or otherwise made available to Buyer.

(ii)With respect to each Contract: (A) each such Contract is valid, binding,
enforceable and in full force and effect; (B) will continue to be valid,
binding, enforceable and in full force and effect on substantially identical
terms following consummation of the transactions contemplated by the Transaction
Documents; (C) neither Seller nor any other party is in breach or default and no
event has occurred which with notice or lapse of time or both would constitute a
breach or default by Seller or any such other party, or permit termination,
modification or acceleration by Seller or any such other party under the
Contract; (D) Seller has not, and to the Principals’ Knowledge, no other party
has, repudiated any provision of any such Contract and (E) neither Seller nor
any of the Principals has received any notice that the other party to any such
Contract intends to exercise any termination rights, or where applicable not
renew, any such Contract.

(t)Employee Benefit Plans.

(i)Schedule 3.1(t)(i) lists the current employees of Seller, their respective
base and total salaries or wages and other compensation, and their dates of
employment, positions, vacation entitlement and accrued vacation time.

(ii)Schedule 3.1(t)(ii) contains a complete list of all plans, programs,
policies, practices, contracts, agreements or other arrangements (written or
oral) providing for deferred compensation, welfare, medical, dental, health,
disability, life insurance, pension, retirement, profit sharing, thrift,
savings, employee ownership, bonus, severance, termination pay, change of
control, vacation, paid time off, leave of absence, employee assistance,
automobile leasing/subsidy/allowance, relocation, family support, performance
awards, stock,

- 43 -

--------------------------------------------------------------------------------

 

restricted stock, stock options or other stock-related or equity-based award,
fringe or other employee benefits or remuneration of any kind, whether formal or
informal, funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not subject to ERISA, maintained,
contributed to or required to be contributed to by Seller, or providing benefits
to any of their employees or former employees, managers or former managers, or
their beneficiaries, or pursuant to which Seller has or may have any liability,
contingent or otherwise (the “Compensation and Benefit Plans”).  True and
complete copies of all Compensation and Benefit Plans, including any related
funding agreements (e.g., trust instruments and/or insurance Contracts, if any,
forming a part thereof), any custodial, administrative, recordkeeping,
investment management and other service agreements, plus all amendments thereto,
the current summary plan description and all subsequent summaries of material
modifications, the most recent IRS determination letter for each Compensation
and Benefit Plan that is intended to qualify for favorable income tax treatment
under Code Section 401(a) or 501(c)(9), which determination letter reflects all
amendments that have been made to such Compensation and Benefit Plan, the three
(3) most recent Form 5500s (including all applicable schedules and the opinions
of the independent accountants) that were filed on behalf of the Compensation
and Benefit Plan and the three most recent actuarial reports, and any
governmental advisory opinions, rulings, compliance statements, closing
agreements and similar materials, have been delivered or made available to
Buyer.

(iii)All Compensation and Benefit Plans, other than “multiemployer plans” within
the meaning of Section 3(37) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) (“Multiemployer Plans”), are in compliance with the
applicable provisions of ERISA, the terms of such plans and, as applicable, the
requirements for any intended tax qualification under relevant sections of the
Code.  Any trust which forms a part of any such Compensation and Benefit Plan is
exempt from tax under Section 501(a) of the Code.  Each Compensation and Benefit
Plan that is an “employee pension benefit plan” within the meaning of Section
3(2) of ERISA and which is intended to be qualified under Section 401(a) of the
Code is qualified and has received a favorable determination letter from the IRS
that covers the tax legislation known under the acronym of “GUST,” and has
received a favorable determination letter from the IRS that covers the Economic
Growth and Tax Relief and Reconciliation Act of 2001 (“EGTRRA”), or the EGTRRA
remedial amendment period is still available to such plan, and, to the
Principals’ Knowledge, there are no circumstances reasonably likely to result in
the revocation or denial of any such favorable determination letter or, if such
Compensation and Benefit Plan is based on a preapproved plan, Seller has
received an advisory or opinion letter from the provider of such Compensation
and Benefit Plan issued by the IRS that the form of the plan is acceptable under
Section 401(a) of the Code.  There is no pending or, to the Principals’
Knowledge, threatened claim or litigation relating to the Compensation and
Benefit Plans (other than routine claims for benefits).  Seller has not engaged
in a transaction with respect to any Compensation and Benefit

- 44 -

--------------------------------------------------------------------------------

 

Plan that could subject Seller to a Tax or penalty imposed by either Section
4975 of the Code or Section 502(i) of ERISA in a material amount.

(iv)No Compensation and Benefit Plan is currently being audited or investigated
by the IRS, the United States Department of Labor or other Governmental
Authority or Self-Regulatory Organization that has jurisdiction over such
Compensation and Benefit Plan, and Seller has not received any notice of a
pending audit of any Compensation and Benefit Plan from any authority.

(v)Neither Seller nor any ERISA Affiliate has any liability, actual or
contingent, under Title IV of ERISA, and neither Seller nor any ERISA Affiliate
has ever maintained or contributed to, or had any obligation to maintain or
contribute to, any plan that is either covered by Title IV of ERISA or subject
to the minimum funding standards under Sections 412, 430 and 436 of the Code or
Sections 302 and 303 of ERISA.  For these purposes, an “ERISA Affiliate” is any
person or entity that is or has at any time been considered a single employer
with Seller under Section 4001(b) of ERISA or Section 414 of the Code.  Neither
Seller nor any ERISA Affiliate presently contributes to a Multiemployer Plan,
nor has it contributed to nor had any obligation to contribute to a
Multiemployer Plan since Seller’s inception.

(vi)All contributions required to be made under the terms of any Compensation
and Benefit Plan have been timely made or accrued for on Seller’s books.  

(vii)Seller has no obligations for retiree or other post-retirement health, life
or other welfare benefits under any plan (other than group health plan
continuation coverage required to be provided by Part 6 of Subtitle B of Title I
of ERISA, Section 4980B of the Code, or similar state law (together, “COBRA”)),
nor are any such benefits provided for in any Compensation and Benefit
Plan.  Seller and the ERISA Affiliates have at all times complied with
COBRA.  There are no restrictions on the rights of Seller to amend or terminate
any Compensation and Benefits Plan on no more than sixty (60) days’ notice
without incurring any liability thereunder.

(viii)No Compensation and Benefit Plan is part of, or has at any time been part
of, a multiple employer welfare arrangement, as that term is defined in Section
3(40) of ERISA.  No Compensation and Benefit Plan is or was at any time a
multiple employer plan as defined in Section 210 of ERISA, and neither Seller
nor any ERISA Affiliate has ever contributed to or had an obligation to
contribute to any such plan.  Each Compensation and Benefit Plan which is a
“welfare plan” within the meaning of Section 3(1) of ERISA is fully insured.

(ix)Each plan, program, arrangement or agreement that constitutes in any part a
nonqualified deferred compensation plan within the meaning of Section 409A of
the Code is identified as such on Schedule 3.1(t)(ix).  Since January 1, 2005,
each plan, program, arrangement or agreement identified or required to be

- 45 -

--------------------------------------------------------------------------------

 

identified on Schedule 3.1(t)(ix) that is or has been in any part subject to
Section 409A of the Code has been operated and maintained in accordance with the
requirements of IRS Notice 2005-1 and a good faith, reasonable interpretation of
Section 409A of the Code with respect to amounts deferred (within the meaning of
Section 409A of the Code) after December 31, 2004.  

(x)Neither the execution and delivery of this Agreement or the Transaction
Documents nor the consummation of the transactions contemplated hereby and
thereby, either alone or together with any other event, will (A) result in any
severance or similar payment becoming due to any manager or any employee of
Seller; (B) increase the amount of any benefits or compensation otherwise
payable under any Compensation and Benefit Plan or (C) result in any
acceleration of the time of payment or vesting of, or triggering any payment of,
any such benefit or compensation.

(u)Labor Matters.  

(i)Seller is in compliance with all Applicable Laws relating to employment and
employment practices, terms and conditions of employment and wages and hours,
any such laws respecting employment discrimination, disability rights or
benefits, equal opportunity, plant closure issues, affirmative action, workers’
compensation, employee benefits, severance payments, labor relations,
immigration, employee leave issues, wage and hour standards, occupational safety
and health requirements and unemployment insurance and related matters.  Seller
is not engaged in any unfair labor practice and there is no unfair labor
practice complaint pending or threatened against Seller before the National
Labor Relations Board.

(ii)Seller is not a party to, or bound by, any collective bargaining agreement,
Contract or other agreement or understanding with any labor union or labor
organization, nor has it agreed to recognize any union or other collective
bargaining unit nor has any union or other collective bargaining unit been
certified as representing any of the employees of Seller.  There are no pending
or threatened charges or complaints alleging sexual or other harassment or other
discrimination by Seller or any of its employees, agents or representatives.

(iii)To the Knowledge of Seller, all employees of Seller are: (i) United States
citizens, or lawful permanent residents of the United States; (ii) aliens whose
right to work in the United States is unrestricted; (iii) aliens who have valid,
unexpired work authorization issued by the Attorney General of the United States
(Immigration and Naturalization Service); or (iv) aliens who have been
continually employed by Seller since the applicable date of hire.  Seller has
not been the subject of an immigration compliance or employment visit from or
audit by, nor has Seller been assessed any fine or penalty by, or been the
subject of any order or directive of, any Governmental Authority.

- 46 -

--------------------------------------------------------------------------------

 

(v)Insurance.  Schedule 3.1(v) sets forth a list of all of the insurance
policies, binders or bonds maintained by or on behalf of Seller, including the
policy type and number, name of the insurer and insured, coverage and deductible
amounts, effective date and expiration date.  Seller is insured with reputable
insurers against such risks and in such amounts as is consistent with industry
practices.  All of the policies, binders and bonds are in full force and effect;
Seller is not in default thereunder; all claims thereunder have been filed in
due and timely fashion, and Seller has not received any written or oral notice
of cancellation or termination with respect to any such policy, binder or bond.

(w)Intellectual Property.  

(i)Schedule 3.1(w)(i) lists the Intellectual Property owned or licensed by
Seller and material to the Business (collectively, the “Seller Intellectual
Property”).  Seller Intellectual Property constitutes all Intellectual Property
used or held for use by Seller in connection with, necessary for the conduct of,
or otherwise material to the Business.  Seller Intellectual Property has been
duly registered with, filed in or issued by, as the case may be, the United
States Patent and Trademark Office and United States Copyright Office or other
filing offices, domestic or foreign, to the extent necessary to ensure full
protection under Applicable Law.  Such registrations, filings or issuances
remain in full force and effect.

(ii)Seller owns, or has a valid license to use, Seller Intellectual Property,
free from Liens and free from requirements of past, present or future royalty
payments, license fees, charges or other payments, or conditions or restrictions
(except for Permitted Liens and except as stated in Schedule 3.1(w)(ii)).

(iii)The use of Seller Intellectual Property in the business of Seller as it is
currently conducted does not infringe any third party’s right, and no claim or
demand has been made or threatened to that effect.  No third party is infringing
Seller’s rights with respect to Seller Intellectual Property.  The consummation
of the transactions contemplated by the Transaction Documents will not impair
Buyer’s right to use Seller Intellectual Property on the same terms and
conditions as in effect before the Closing.

(iv)Seller has established and maintains a commercially reasonable security
program, including the use of technology, practices, procedures and processes
meeting or exceeding industry standards that are designed to protect the
integrity of the transactions executed through its systems, including using
encryption and/or other security protocols and techniques when appropriate.

(v)Seller has used its best efforts to protect the integrity and confidentiality
of the trade secrets contained within Seller Intellectual Property.  There have
been no unauthorized disclosures of such trade secrets and all disclosures of
trade secrets have been made pursuant to confidentiality agreements commercially
reasonable in form and substance and effective to

- 47 -

--------------------------------------------------------------------------------

 

protect the proprietary nature of such trade secrets.  There have been no
breaches of any such confidentiality agreements.  

(x)Personal Information.  Seller has established measures that comply in all
material respects with Applicable Law regarding data security, privacy and the
use of data and information.  Without limitation, Seller has established
adequate measures that comply in all material respects with all requirements of
Applicable Law pertaining to: (i) the protection of trade secret information in
its possession, custody or control; (ii) the protection of the confidentiality,
integrity and security of their computer systems, databases, and websites (and
all information, transactions and content stored or contained therein or
transmitted thereby) against any unauthorized use, access, interruption,
modification or corruption; and (iii) the collection, use, importation, or
exportation of personally identifiable information.  To the Knowledge of Seller
and the Principals, there have been no security breaches relating to, violations
of any security policy regarding or any unauthorized access or unauthorized use
of any data or information within the past two (2) years.

(y)Competitive Restrictions.  None of any of the Principals or Seller or any of
its directors, officers, or employees, is restricted under an agreement or
understanding from competing with any Person in any respect related to, or from
carrying out, the Business, or otherwise providing Investment Services or from
soliciting any Person to be a client or employee of Seller.

(z)Corrupt Practices.

(i)None of the Principals has been convicted of any criminal offense or found
guilty of any civil offense in either case involving fraud, misrepresentation,
dishonesty, breach of fiduciary duty, substantive violation of banking or
corporate Tax laws, embezzlement or other fraudulent conversion or
misappropriation of property.

(ii)Neither Seller nor any of the Principals, with respect to the Business, has
made any contribution or expenditure, whether in the form of money, products,
services or facilities, in connection with any election for political office or
to any public official except to the extent permitted by Applicable
Law.  Neither Seller nor any of the Principals, with respect to the Business,
has offered or provided any unlawful remuneration, entertainment or gifts to any
Person, including any official of a Governmental Authority or any fiduciary of a
Client.

(aa)No Brokers or Finder.  Neither Seller nor any of the Principals has employed
any broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for it in connection with the Transaction Documents or
the transactions contemplated hereby or thereby, except that Seller has employed
Coady Diemar Partners as its investment banker (the “Seller’s Investment
Banker”). Seller shall be solely responsible to pay any and all fees,
commissions or other payments due and owing to the Seller’s Investment Banker
pursuant

- 48 -

--------------------------------------------------------------------------------

 

to written agreements entered with such broker and Seller indemnifies, defends
and holds Buyer harmless from any claims for non-payment or otherwise by the
Seller’s Investment Banker.

(bb)Third Parties’ Business Operations.  Except as stated in Schedule 3.1(bb),
Seller has not allowed any Person to use its assets, properties or other
resources to conduct any type of business other than the Business.  Seller does
not have any liabilities or obligations of any nature, whether known or unknown,
absolute, accrued, contingent or otherwise, and whether due or to become due,
relating to such uses disclosed in Schedule 3.1(bb).

(cc)Safe Deposit Boxes and Bank Accounts.  Schedule 3.1(cc) lists the names and
locations of all banks, trust companies, savings and loan associations and other
financial institutions at which Seller maintains safe deposit boxes or lock
boxes or bank accounts and the names of all Persons authorized to have access to
such boxes and accounts.

(dd)Power of Attorney.  Seller has not granted any Person a power of attorney or
similar authorization that is presently in effect or outstanding.

(ee)Indemnification.  Other than pursuant to the provisions of their
Organizational Documents, Seller is not a party to any indemnification agreement
with any of its present officers, directors, employees, agents or other Persons
who serve or served in any other capacity with any other enterprise at the
request of Seller (a “Covered Person”), and there are no claims for which any
Covered Person would be entitled to indemnification by Seller if such provisions
were deemed in effect.

(ff)AML Standards.  Seller has provided Buyer with copies of policies and
procedures adopted by Seller for verification of the identity of new Clients and
new customers of Seller.

(gg)Real Property.  Seller does not own any real property.  Schedule 3.1(gg)
sets forth a list of all real property leased by Seller as of the date hereof
(the “Seller Real Property”).  Except as set forth on Schedule 3.1(gg), Seller
(i) is not in material breach or default under any of the real property leases
to which it is a party and (ii) has not subleased, licensed or otherwise granted
any Person the right to use or occupy any of Seller Real Property or any portion
thereof.  Each lease set forth on Schedule 3.1(gg) is in full force and effect
and is not subject to any Liens other than Permitted Liens.  Seller has not
received any notice that either the whole or any material portion of any of
Seller Real Property is to be condemned, requisitioned or otherwise taken by any
public authority.  To the Principals’ Knowledge there are no public improvements
that will be made that may result in special assessments against or otherwise
affect any of Seller Real Property, and Seller has not received any notice
thereof.

(hh)Disclosure.  No representation or warranty by Seller in this Agreement, and
no statement or certificate furnished or to be furnished by or on behalf of
Seller, or any Person acting on behalf of Seller, to Buyer or its
representatives in connection with or under this Agreement, contains any untrue
statement of a material fact, or omits to state any material fact required to
make the statements contained in this Agreement or the statement or certificate,
as the case may be, not misleading.

- 49 -

--------------------------------------------------------------------------------

 

Section 3.2.  Representations and Warranties Concerning the Principals.  As an
inducement to Buyer to enter into this Agreement, each of the Principals
represents and warrants, as to himself, to Buyer as follows:

(a)Capacity.  

(i)Such Principal has the legal capacity to execute and deliver each Transaction
Document to which he is a party, to perform his obligations under such
Transaction Documents, and to consummate the transactions hereunder and
thereunder to which he is a party.  

(ii)Such Principal has (or, with respect to any Transaction Document delivered
at the Closing, will) duly executed and delivered the Transaction Documents to
be executed and delivered by him under this Agreement.

(iii)The Transaction Documents constitute (or, when executed and delivered, will
constitute) valid and legally binding obligations of such Principal, enforceable
against him in accordance with their terms (subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether enforcement
is sought in a proceeding in equity or at law).

(b)No Conflicts.  With respect to such Principal, the execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, will not, with or without the
giving of notice, the lapse of time or both:

(i)conflict with, or result in a breach of, a provision of, or constitute a
default (or any event that, with or without due notice or lapse of time or both,
would constitute such a default) under, or result in the termination of, or
require the consent of any party to, any Contract to which he is a party or by
which he or any of his assets or properties is bound;

(ii)give rise to a right of termination, cancellation or acceleration of an
obligation or loss of a benefit affecting, or result in the imposition of any
Liens on, any of his assets; or

(iii)violate Applicable Law.

(c)Consents; Governmental Approvals.  Such Principal does not need any Consent
or Governmental Approval in connection with:

(i)executing and delivering the Transaction Documents;

(ii)performing his obligations under the Transaction Documents; and

(iii)consummating the transactions contemplated by the Transaction Documents.

- 50 -

--------------------------------------------------------------------------------

 

(d)Ownership of Acquired Personal Goodwill.  Such Principal owns the Acquired
Personal Goodwill attributable to him, and, at the Closing, Buyer will be vested
with good and marketable title to such Acquired Personal Goodwill, free and
clear of all Liens.

(e)Litigation.  There are no Legal Proceedings pending or, to the Knowledge of
such Principal, threatened against such Principal or to which such Principal or
any of his properties or assets are subject, and Seller has not received notice
thereof, that would affect the legality, validity or enforceability of this
Agreement, any Transaction Document or the consummation of the transactions
contemplated hereby or thereby.

(f)Employment Agreements.  Except as set forth on Schedule 3.2(f), such
Principal does not have, and has not had at any time within the preceding two
(2) years, any employment agreement with Seller, and is not subject to any
agreement with Persons other than Seller limiting such Principal’s ability to
compete with Seller, solicit clients of Seller or solicit employees of Seller.

(g)Brokers. Neither such Principal, nor any of his Affiliates, has incurred or
will incur any liability for a fee or commission to a broker, finder, investment
banker or other intermediary in connection with the Transaction Documents or the
transactions contemplated hereby or thereby.

(h)Investment Representations.  

(i)Each of the Principals (A) acknowledges that the L.P. Class B Units and
shares of SAMG Class B Common Stock to be issued and delivered to him pursuant
to this Agreement are being acquired for his own account for investment purposes
only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, and not with a view toward selling or
otherwise distributing such L.P. Class B Units or shares of SAMG Class B Common
Stock or any part thereof at any particular time or under any predetermined
circumstances; (B) acknowledges that the L.P. Class B Units and shares of SAMG
Class B Common Stock to be issued and delivered to it or him pursuant to this
Agreement have not been registered pursuant to the Securities Act or the
securities laws of any state, that no state has made any finding or
determination relating to the fairness to him of the transactions contemplated
by the Transaction Documents and that no securities administrator of any state
has recommended or endorsed, or will recommend or endorse, the offering of the
L.P. Class B Units or SAMG Class B Common Stock to him; (C) represents that he
will not resell such L.P. Class B Units or shares of SAMG Class B Common Stock
except pursuant to an effective registration statement (in which case he will
resell such L.P. Class B Units or shares of SAMG Class B Common Stock only in
accordance with the requirements of Applicable Law with respect to sales
pursuant to such registration statement) or an exemption from the registration
requirements of the Securities Act and, where applicable, state securities or
“blue sky” laws; (D) acknowledges and agrees that Buyer will not register any
transfer of any such L.P. Class B Units or shares of SAMG Class B Common Stock
in the absence of an effective registration statement (and a certificate from
him as to

- 51 -

--------------------------------------------------------------------------------

 

compliance of the transfer with the requirements of Applicable Law with respect
to sales pursuant to such registration statement) or an opinion of counsel
satisfactory to Buyer to the effect that no such registration is required; (E)
represents that he is an “accredited investor” as defined in Rule 501(a) under
the Securities Act and is capable of bearing the risk of an investment in the
L.P. Class B Units and shares of SAMG Class B Common Stock being issued and
delivered to him; and (F) acknowledges that the transfer of the L.P. Class B
Units or shares of SAMG Class B Common Stock is further restricted pursuant to
the terms of the Silvercrest Limited Partnership Agreement and the Exchange
Agreement and Resale and Registration Rights Agreement.

(ii)Each of the Principals (A) acknowledges that he has no right to require
Buyer to register the L.P. Class B Units or shares of SAMG Class B Common Stock
being issued and delivered to him; (B) is a sophisticated investor with
knowledge and experience in financial and business matters; (C) is capable of
evaluating the risks and merits of the acquisition of the  L.P. Class B Units
and shares of SAMG Class B Common Stock; (D) has the capacity to protect his own
interests; and (E) has adequate means of providing for his current needs and
contingencies and has no need for liquidity of an investment in Buyer.  

(iii)Each of the Principals acknowledges that Buyer has given him the
opportunity to ask questions of the officers and management of Buyer, to obtain
additional information about the business and financial condition of Buyer,
access the facilities, books and records relating to Buyer’s business in order
to evaluate the acquisition of the L.P. Class B Units and shares of SAMG Class B
Common Stock, and review and discuss the terms of the Silvercrest Limited
Partnership Agreement, the Exchange Agreement, the Resale and Registration
Rights Agreement and the Tax Receivable Agreement with its or his counsel.

(iv)Each of the Principals acknowledges that no general solicitation or general
advertising (including communications published in any newspaper, magazine or
other broadcast) has been received by it or him and that no solicitation or
advertisement with respect to the offering of the L.P. Class B Units or shares
of SAMG Class B Common Stock has been made to it or him.

(v)Each of the Principals acknowledge that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
L.P. Class B Units or shares of SAMG Class B Common Stock or Silvercrest, SAMG
or Buyer have been made by Buyer, any member of Buyer, or any employee or
representative or Affiliate of Buyer; that projections and any other
information, including financial and descriptive information and documentation,
that may have been in any manner submitted to him shall not constitute any
representation or warranty of any kind or nature, express or implied; and that
as a member of Silvercrest, he may receive allocations of taxable income or gain
with respect to his L.P. Class B Units that exceed any distribution that he may
receive from Silvercrest.

- 52 -

--------------------------------------------------------------------------------

 

(vi)EACH OF THE PRINCIPALS ACKNOWLEDGES THAT HE HAS RELIED SOLELY UPON HIS OWN
TAX AND OTHER LEGAL ADVISORS CONCERNING THE TAX AND OTHER LEGAL ASPECTS OF AN
INVESTMENT IN THE L.P. CLASS B UNITS AND SHARES OF SAMG CLASS B COMMON STOCK AND
HE ACKNOWLEDGES THAT NONE OF SILVERCREST, SAMG OR BUYER HAS MADE ANY
REPRESENTATIONS AND WARRANTIES RELATING TO THE TAX OR LEGAL CONSEQUENCES OF AN
INVESTMENT IN THE L.P. CLASS B UNITS OR SHARES OF SAMG CLASS B COMMON STOCK.

(vii)For purposes of this Section 3.1(h), references to L.P. Class B Units and
SAMG Class B Common Stock shall include any securities which may be paid as a
distribution thereon or with respect thereto or issued or delivered in exchange
therefor.

(i)Disclosure.  No representation or warranty by such Principal in this
Agreement, nor any statement or certificate furnished or to be furnished by or
on behalf of such Principal, or any Person acting on behalf of such Principal,
to Buyer or its representatives in connection with or under this Agreement,
contains any untrue statement of a material fact, or omits to state any material
fact required to make the statements contained in this Agreement or the
statement or certificate, as the case may be, not misleading.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER, SILVERCREST AND SAMG

Section 4.1.  Representations and Warranties of Buyer.  As an inducement to
Seller and the Principals to enter into this Agreement, Buyer represents and
warrants to Seller and the Principals as follows:

(a)Existence and Good Standing.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to do business and is in good standing in the
states of the United States listed on Schedule 4.1(a) and other jurisdictions
where its ownership or leasing of property or assets or the conduct of its
business requires it to be so qualified.  Buyer has the requisite power and
authority necessary to carry on its business as it is now being conducted and as
it is contemplated will be conducted immediately following the Closing and to
own, lease and operate its properties and assets.  Before the date of this
Agreement, Buyer has made available to Buyer a true and complete copy of Buyer’s
certificate of formation and operating agreement, each as amended to such date,
and all such documents are in full force and effect.  Buyer is not in default
under or in violation of any provision of its Organizational Documents.  

(b)Authorization and Validity.  Buyer has all necessary limited liability
company power and authority to, and has taken all action on its part necessary
to, execute and deliver each Transaction Document to which it is a party,
consummate the transactions contemplated hereby and thereby and perform its
obligations hereunder and thereunder, and no other proceedings on the part of
Buyer are necessary to authorize any such Transaction

- 53 -

--------------------------------------------------------------------------------

 

Document and the transactions contemplated hereby and thereby.  The Transaction
Documents to which Buyer is a party have been (or, with respect to any
Transaction Document delivered at the Closing, will be) duly executed and
delivered by Buyer and, assuming due execution by the other parties hereto and
thereto, are (or, with respect to any Transaction Document delivered at the
Closing, will be) legal, valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms, except as the same may
be limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar laws in effect which affect the enforcement of
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding at law or in equity.  

(c)Regulatory Consents.  Except as listed on Schedule 4.1(c), no notices,
reports or other filings are required to be made by Buyer with, and no Consents
or registrations are required to be obtained by it from, any Governmental
Authority or any Self‑Regulatory Organization in connection with the execution,
delivery and performance of the Transaction Documents by it and the consummation
by it of the transactions contemplated hereby and thereby.

(d)No Conflicts.  Except as listed on Schedule 4.1(d), the execution, delivery
and performance of the Transaction Documents to which it is a party by Buyer
does not and will not, and the consummation of the transactions contemplated
hereby and thereby will not, with or without the giving of notice, the lapse of
time or both:

(i)Violate or conflict with the Organizational Documents of Buyer; or

(ii)Violate or conflict with or result in a breach of any provision of, or
constitute a default (or any event that, with or without due notice or lapse of
time, or both, would constitute such a default) under, or result in the
termination of, accelerate the performance required by, or require the consent
of any party to, any term or provision of any Contract of or binding on Buyer,
or result in the creation or imposition of any Lien on the properties or assets
of Buyer.

(e)No Brokers or Finders.  Buyer has not employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for it in connection with the Transaction Documents or the
transactions contemplated hereby or thereby.

(f)Compliance With Laws.  Except as set forth on Schedule 4.1(f), since January
1, 2010, the business of Buyer has been conducted in all material respects in
accordance with Applicable Law.  Except as set forth on Schedule 4.1(f), each of
Buyer, and, to Buyer’s Knowledge, Buyer’s officers, directors, managers, agents,
contractors and employees (as applicable):

(i)Has all Licenses and Governmental Approvals and has made all filings,
applications and registrations with all Governmental Authorities that are
required in order to permit them to own or lease their properties and assets and
to conduct the business of Buyer as presently conducted; all such Licenses,
certificates of authority, orders and approvals are in full force and effect and
are

- 54 -

--------------------------------------------------------------------------------

 

current and, to Buyer’s Knowledge, no suspension or cancellation of any of them
is threatened or reasonably likely;

(ii)Is not in default with respect to any judgment, order, writ, injunction,
decree, demand or assessment issued by any court or any foreign, federal, state,
municipal or other Governmental Authority, relating to any aspect of the
business or affairs or properties or assets of Buyer, including those which
could give rise to an affirmative answer to any of the questions in Item 11,
Part I of the Form ADV of Buyer;

(iii)Has not been charged or, to Buyer’s Knowledge, threatened with, and is not
under investigation with respect to, any violation of any provision of any
Applicable Law, including any federal or state securities law or regulation
applicable to the business or affairs or properties or assets of Buyer,
affecting Buyer or the transactions contemplated by the Transaction Documents,
or which could give rise to an affirmative answer to any of the questions in
Item 11, Part I of the Form ADV of Buyer;

(iv)Is not required to be registered or appointed as a broker, dealer, commodity
trading adviser, a commodity pool operator, a futures commission merchant, an
insurance agent, a sales person or in any similar capacity with the SEC, FINRA,
the Commodity Futures Trading Commission, the National Futures Association, or
any other applicable Governmental Authority or Self-Regulatory Organization, or
under any Applicable Law; and

(v)Is not subject to any cease-and-desist or other order issued by, or a party
to any written agreement, consent agreement or memorandum of understanding with,
or a party to any commitment letter or similar undertaking to, or subject to any
order or directive by, a recipient of any supervisory letter from or has adopted
any board resolutions at the request of any Governmental Authority or
Self-Regulatory Organization.

(g)Investment Advisory Activities.

(i)Buyer is and has, since its inception, been duly registered as an investment
adviser under the Advisers Act.  Buyer is duly registered or licensed under
Applicable Law as an investment adviser in each state, foreign country or other
jurisdiction in which the nature of its business so requires.  Each such
registration is in full force and effect.  Buyer is and has, since its
inception, been engaged solely in the business of providing Investment Services
and ancillary services including family office services, financial and tax
planning, tax preparation, trust services and concierge services.  Each Person
engaged or employed by Buyer who is required to be registered as an investment
adviser representative with the securities commission of any state or is so
registered as such and such registration is in full force and effect and a list
of all such registrations is set forth on Schedule 4.1(g)(i).  

- 55 -

--------------------------------------------------------------------------------

 

(ii)Buyer has filed and delivered to its clients, on a timely basis and in a
proper manner, and paid the associated fees and assessments for, all
registration statements and disclosure documents on Form ADV and comparable and
other filings required under Applicable Law.  Buyer has delivered to Seller, a
true and complete copy of its most recent Form ADV, as amended to date, and all
foreign registration forms, each likewise as amended to date.  The information
contained in such forms was true and complete at the time of filing and Buyer
has made all amendments to such forms as it is required to make under any
Applicable Laws.  The information contained in Buyer’s most recent Form ADV, as
amended to date, is true and complete as of the date hereof, and such form does
not omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.  At each time of its filing, the
Form ADV of Buyer has not contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.  Neither Buyer nor any Person
“associated” (as defined in Section 202(a)(17) of the Advisers Act) with Buyer
has been convicted of any crime or is or has engaged in any conduct that would
be a basis for denial, suspension or revocation of registration of, or any
limitation on the activities of, Buyer as an investment adviser under Section
203(e) of the Advisers Act, and to Buyer’s Knowledge, there is no proceeding or
investigation that is reasonably likely to become the basis for any such
disqualification, denial, suspension, limitation or revocation.  Buyer is not
subject to any limitation imposed in connection with one or more of the Licenses
which could reasonably be expected to have a Material Adverse Effect on Buyer.  

(h)Disclosure.  No representation or warranty by Buyer in this Agreement, nor
any statement or certificate furnished or to be furnished by or on behalf of
Buyer, or any Person acting on behalf of such a Person, to Seller or the
Principals or their representatives in connection with or under this Agreement,
contains any untrue statement of a material fact, or omits to state any material
fact required to make the statements contained in this Agreement or the
statement or certificate, as the case may be, not misleading.

Section 4.2.  Representations and Warranties of Silvercrest.  As an inducement
to Seller and the Principals to enter into this Agreement, Silvercrest
represents and warrants to Seller and the Principals as follows:

(a)Existence and Good Standing.  Silvercrest is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to do business and is in good standing in the
states of the United States listed on Schedule 4.2(a) and other jurisdictions
where its ownership or leasing of property or assets or the conduct of its
business requires it to be so qualified.  Silvercrest has the requisite power
and authority necessary to carry on its business as it is now being conducted
and as it is contemplated will be conducted immediately following the Closing
and to own, lease and operate its properties and assets.  Before the date of
this Agreement, Silvercrest has made available to Seller a true and complete
copy of the Silvercrest Limited Partnership Agreement, as amended to such date,
and such document is in full force and effect.  Silvercrest is not in default
under or in violation of any provision of its Organizational Documents.  

- 56 -

--------------------------------------------------------------------------------

 

(b)Authorization and Validity.  Silvercrest has all necessary limited
partnership power and authority to, and has taken all action on its part
necessary to, execute and deliver each Transaction Document to which it is a
party, consummate the transactions contemplated hereby and thereby and perform
its obligations hereunder and thereunder, and no other proceedings on the part
of Silvercrest are necessary to authorize any such Transaction Document and the
transactions contemplated hereby and thereby.  The Transaction Documents to
which Silvercrest is a party have been (or, with respect to any Transaction
Document delivered at the Closing, will be) duly executed and delivered by
Silvercrest and, assuming due execution by the other parties hereto and thereto,
are (or, with respect to any Transaction Document delivered at the Closing, will
be) legal, valid and binding obligations of Silvercrest, enforceable against
Silvercrest in accordance with their respective terms, except as the same may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar laws in effect which affect the enforcement of
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding at law or in equity.  

(c)Capitalization.

(i)Schedule 4.2(c)(i) sets forth the capitalization of Silvercrest as of March
11, 2015.  Except as set forth on Schedule 4.2(c)(i), there are no existing
Rights agreements or commitments obligating or which might obligate Silvercrest
to issue, transfer, sell or redeem any securities of Silvercrest.  No L.P. Class
B Units have been issued in violation of Applicable Law.

(ii)Other than the Silvercrest Limited Partnership Agreement or as set forth on
Schedule 4.2(c)(ii), there are no partner agreements, voting trusts, proxies or
other agreements or understandings with respect to or concerning the purchase,
sale or voting of any L.P. Class B Units.

(iii)Except as listed on Schedule 4.2(c)(iii) hereto, Silvercrest: (A) does not
have any Subsidiaries; (B) does not own, directly or indirectly, any capital
stock of or other equity interest or proprietary interest in any Person or in
any other entity or enterprise; (C) does not serve as a general partner or
limited partner of any partnership or as a managing member or member of any
limited liability company; (D) is not an Affiliate of any other Person; (E) is
not a party to any joint venture, profit-sharing, or similar agreement regarding
the profitability or financial results of Silvercrest or the division of
revenues or profits of Silvercrest and (F) does not own or have any Contract to
acquire or dispose of any equity securities or other securities of any Person or
any direct or indirect equity or ownership in any business.  

(iv)(A) Silvercrest is treated as a partnership for U.S. federal income tax
purposes, (B) Silvercrest owns 100% of the membership and other ownership
interests in Buyer, and (C) accordingly, Buyer is disregarded as an entity
separate from Silvercrest for U.S. federal income tax purposes.

(d)Regulatory Consents.  Except as listed on Schedule 4.2(d), no notices,
reports or other filings are required to be made by Silvercrest with, and no
Consents or

- 57 -

--------------------------------------------------------------------------------

 

registrations are required to be obtained by it from, any Governmental Authority
or any Self‑Regulatory Organization in connection with the execution, delivery
and performance of the Transaction Documents by it and the consummation by it of
the transactions contemplated hereby and thereby.

(e)No Conflicts.  The execution, delivery and performance of the Transaction
Documents to which it is a party by Silvercrest does not and will not, and the
consummation of the transactions contemplated hereby and thereby will not, with
or without the giving of notice, the lapse of time or both:

(i)Violate or conflict with the Organizational Documents of Silvercrest; or

(ii)Violate or conflict with or result in a breach of any provision of, or
constitute a default (or any event that, with or without due notice or lapse of
time, or both, would constitute such a default) under, or result in the
termination of, accelerate the performance required by, or require the consent
of any party to, any term or provision of any Contract of or binding on
Silvercrest, or result in the creation or imposition of any Lien on the
properties or assets of Silvercrest.

(f)No Brokers or Finders.  Silvercrest has not employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for it in connection with the Transaction Documents or the
transactions contemplated hereby or thereby.

(g)Disclosure.  No representation or warranty by Silvercrest in this Agreement,
nor any statement or certificate furnished or to be furnished by or on behalf of
Silvercrest, or any Person acting on behalf of such a Person, to Seller or the
Principals or their representatives in connection with or under this Agreement,
contains any untrue statement of a material fact, or omits to state any material
fact required to make the statements contained in this Agreement or the
statement or certificate, as the case may be, not misleading.

Section 4.3.    Representations and Warranties of SAMG.  As an inducement to
Seller and the Principals to enter into this Agreement, SAMG represents and
warrants to Seller and the Principals as follows:

(a)Existence and Good Standing.  SAMG is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to do business and is in good standing in the states of the
United States listed on Schedule 4.3(a) and other jurisdictions where its
ownership or leasing of property or assets or the conduct of its business
requires it to be so qualified.  SAMG has the requisite power and authority
necessary to carry on its business as it is now being conducted and as it is
contemplated will be conducted immediately following the Closing and to own,
lease and operate its properties and assets.  Before the date of this Agreement,
SAMG has made available to Seller a true and complete copy of the SAMG
certificate of incorporation and by-laws, as amended to such date, and such
documents are in full force and effect.  SAMG is not in default under or in
violation of any provision of its Organizational Documents.  

- 58 -

--------------------------------------------------------------------------------

 

(b)Authorization and Validity.  SAMG has all necessary corporate power and
authority to, and has taken all action on its part necessary to, execute and
deliver each Transaction Document to which it is a party, consummate the
transactions contemplated hereby and thereby and perform its obligations
hereunder and thereunder, and no other proceedings on the part of SAMG are
necessary to authorize any such Transaction Document and the transactions
contemplated hereby and thereby.  The Transaction Documents to which SAMG is a
party have been (or, with respect to any Transaction Document delivered at the
Closing, will be) duly executed and delivered by SAMG and, assuming due
execution by the other parties hereto and thereto, are (or, with respect to any
Transaction Document delivered at the Closing, will be) legal, valid and binding
obligations of SAMG, enforceable against SAMG in accordance with their
respective terms, except as the same may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
similar laws in effect which affect the enforcement of creditors’ rights
generally or (ii) general principles of equity, whether considered in a
proceeding at law or in equity.  

(c)Capitalization.

(i)Schedule 4.3(c)(i) sets forth the capitalization of SAMG as of March 11,
2015.  Except as set forth on Schedule 4.3(c)(i), there are no existing Rights
agreements or commitments obligating or which might obligate SAMG to issue,
transfer, sell or redeem any securities of SAMG.  No shares of SAMG Class B
Common Stock have been issued in violation of Applicable Law.

(ii)Other than as set forth on Schedule 4.3(c)(ii), there are no member
agreements, voting trusts, proxies or other agreements or understandings with
respect to or concerning the purchase, sale or voting of any shares of SAMG
Class B Common Stock.

(iii)Except as listed on Schedule 4.3(c)(iii) hereto, SAMG: (A) does not have
any Subsidiaries; (B) does not own, directly or indirectly, any capital stock of
or other equity interest or proprietary interest in any Person or in any other
entity or enterprise; (C) does not serve as a general partner or limited partner
of any partnership or as a managing member or member of any limited liability
company; (D) is not an Affiliate of any other Person; (E) is not a party to any
joint venture, profit-sharing, or similar agreement regarding the profitability
or financial results of SAMG or the division of revenues or profits of SAMG and
(F) does not own or have any Contract to acquire or dispose of any equity
securities or other securities of any Person or any direct or indirect equity or
ownership in any business.  

(d)Regulatory Consents.  Except as listed on Schedule 4.3(d), no notices,
reports or other filings are required to be made by SAMG with, and no Consents
or registrations are required to be obtained by it from, any Governmental
Authority or any Self‑Regulatory Organization in connection with the execution,
delivery and performance of the Transaction Documents by it and the consummation
by it of the transactions contemplated hereby and thereby.

- 59 -

--------------------------------------------------------------------------------

 

(e)No Conflicts.  The execution, delivery and performance of the Transaction
Documents to which it is a party by SAMG does not and will not, and the
consummation of the transactions contemplated hereby and thereby will not, with
or without the giving of notice, the lapse of time or both:

(i)Violate or conflict with the Organizational Documents of SAMG; or

(ii)Violate or conflict with or result in a breach of any provision of, or
constitute a default (or any event that, with or without due notice or lapse of
time, or both, would constitute such a default) under, or result in the
termination of, accelerate the performance required by, or require the consent
of any party to, any term or provision of any Contract of or binding on SAMG, or
result in the creation or imposition of any Lien on the properties or assets of
SAMG.

(f)No Brokers or Finders.  SAMG has not employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for it in connection with the Transaction Documents or the
transactions contemplated hereby or thereby.

(g)Disclosure.  No representation or warranty by SAMG in this Agreement, nor any
statement or certificate furnished or to be furnished by or on behalf of SAMG,
or any Person acting on behalf of such a Person, to Seller or the Principals or
their representatives in connection with or under this Agreement, contains any
untrue statement of a material fact, or omits to state any material fact
required to make the statements contained in this Agreement or the statement or
certificate, as the case may be, not misleading.

ARTICLE V.

COVENANTS OF THE PARTIES

Section 5.1.  Buyer’s Covenants.  

(a)Further Actions.  

(i)Each of Buyer, Silvercrest and SAMG shall, as promptly as practicable, use
all commercially reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable to
fulfill its obligations under the Transaction Documents and to consummate and
make effective the transactions contemplated hereunder and thereunder.

(ii)Each of Buyer, Silvercrest and SAMG shall, as promptly as practicable:

(A)make, or cause to be made, all filings and submissions that it is required to
make under Applicable Law to consummate the transactions contemplated by the
Transaction Documents, and give reasonable undertakings required in connection
therewith; and

- 60 -

--------------------------------------------------------------------------------

 

(B)use all commercially reasonable efforts to obtain, or cause to be obtained,
the Governmental Approvals and other Consents, if any, it needs to consummate
the transactions contemplated by the Transaction Documents.

(iii)None of Buyer, Silvercrest or SAMG will take any action that would cause
any of its representations or warranties in Article IV to become untrue.  

(iv)Each of Buyer, Silvercrest and SAMG will coordinate and cooperate with the
Seller and the Principals in exchanging the information and supplying the
reasonable assistance requested by them in connection with the filings and other
actions contemplated by Section 5.3(b).

(b)Further Assurances.  Following the Closing Date, each of Buyer, Silvercrest
and SAMG shall from time to time execute and deliver such additional documents
and take such other actions as Seller and the Principals reasonably request to
confirm the rights and obligations under the Transaction Documents and render
the transactions contemplated hereunder and thereunder effective.

(c)Compensation Pool.  For the period beginning on the Closing Date and ending
on December 31, 2019, Buyer shall establish a compensation pool for the benefit
of the employees and partners of Buyer designated by Buyer as supporting the
Business (the “Compensation Pool”).  The Compensation Pool shall represent the
maximum aggregate compensation, including benefits, of all employees and
partners of Buyer designated by Buyer as supporting the Business, including the
salaries of the Principals.  The amount of the Compensation Pool shall be equal
to forty percent (40%) of the revenue sourced by the Business during such period
(excluding revenues derived from Clients who are introduced to the Business
after the Closing Date by Buyer, any of its Affiliates, or any third-party
solicitor or other representative of Buyer or any of its Affiliates (other than
the Principals and Transferred Employees or the portfolio management group of
the Business)).  The Compensation Pool shall be paid out in accordance with the
Buyer’s compensation policies in effect from time to time.  The allocation of
the Compensation Pool among the employees and the partners of Buyer designated
as supporting the Business shall be determined by the Principals, subject to the
prior consent of Buyer (such consent not to be unreasonably withheld,
conditioned or delayed).  This Section 5.1(c), including the amount of the
Compensation Pool, may be amended by the written agreement of all of the parties
hereto (or their successors in interest, if applicable).  Upon the fifth
anniversary of the Closing Date, partners of Buyer designated as supporting the
Business shall be eligible to participate in Buyer’s Portfolio Management
Compensation Plan as it may be in effect at that time.

Section 5.2.  Mutual Covenants.

(a)Effect of Investigations.  No investigation by any of the parties before or
after the date of this Agreement, or the provision of any documents, whether
pursuant to this Agreement or otherwise will affect the representations and
warranties of the parties in this Agreement or in any certificate delivered in
connection with the Closing.

- 61 -

--------------------------------------------------------------------------------

 

(b)Press Releases, Etc.  The parties will consult with each other as to the
form, substance and timing of any press release or other public disclosure of
matters related the Transaction Documents, or any of the transactions
contemplated hereby or thereby and no such press release or other public
disclosure will be made without the consent of the other, which will not be
unreasonably withheld or delayed; provided, however, that the parties may make
such disclosures as are required by Applicable Law, including the Exchange Act,
after using best efforts under the circumstances to consult in advance with the
other party or parties (as applicable).

(c)Notification.  Each party will give prompt notice to the other parties of
(i) the occurrence, or failure to occur, of any event or existence of any
condition that has caused or could reasonably be expected to cause any of its
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect at any time after the date of this Agreement,
up to and including the Closing Date; (ii) any failure on its part to comply
with or satisfy, in any material respect, any covenant, condition or agreement
to be complied with or satisfied by it under this Agreement and (iii) any
material written notice or other material communication from any third party
alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by the Transaction Documents, but
no such disclosure will be deemed to prevent or cure any such breach of or
inaccuracy in, amend or supplement any Schedule to, or otherwise disclose any
exception to, any of the representations and warranties set forth in this
Agreement.

Section 5.3.  Seller’s and the Principals’ Covenants.

(a)Conduct of Business.

(i)Except as expressly permitted by this Agreement or as otherwise consented to
by Buyer in writing, from the date of this Agreement to the earlier of the
termination of this Agreement and the Closing, Seller will:

(A)carry on its business in the ordinary course of business consistent with past
practice; and

(B)use all commercially reasonable efforts to preserve intact its present
business organization and relationships, keep available the present services of
its employees and preserve its rights, franchises, goodwill and relations with
its Clients, suppliers and others with whom it conducts business.

(ii)Except as expressly permitted by this Agreement, as stated in Schedule
5.3(a)(ii) or as otherwise consented to by Buyer in writing, from the date of
this Agreement to the earlier of the termination of this Agreement and the
Closing, Seller will not, and no Principal will permit Seller to:

(A)amend any Organizational Document of Seller, or take any other action
affecting the Principals’ ownership rights in Seller;

(B)reduce, cap or waive, or agree to reduce, cap or waive, the fees payable by a
Client under any Investment Contract;

- 62 -

--------------------------------------------------------------------------------

 

(C)enter into or assume a Contract or Risk Management Instrument, or enter into
or permit any amendment, supplement, waiver or other modification of a Contract
or Risk Management Instrument, except (other than for an Investment Contract) in
the ordinary course of business consistent with past practice;

(D)take any action impairing, terminating or waiving any of its rights in a
Contract, Risk Management Instrument or assets (except in the ordinary course of
business consistent with past practice);

(E)enter into any transactions with Affiliates or otherwise of a type within
Section 3.1(l);

(F)merge or consolidate with, purchase substantially all the assets of, or
otherwise acquire, a Person;

(G)incur Indebtedness;

(H)loan or advance funds;

(I)settle, compromise or cancel any debt owing to it (except in the ordinary
course of business consistent with past practice and in the aggregate not
exceeding $50,000 for Seller);

(J)hire any new employee;

(K)terminate an employee’s employment or change an employee’s duties;  

(L)grant an employee an increase in their existing, or commit to provide
additional, compensation or compensatory arrangements of any type (except
increases granted to non-professional employees in the ordinary course of
business consistent with past practice) or enter into or amend any agreement or
commit to pay any severance, change of control or termination pay to any Person,
or make any such payment other than as required by existing employment,
severance or change of control agreements;

(M)Except as set forth on Schedule 5.3(a)(ii), adopt, amend, renew or terminate
(or give notice of termination of) any Compensation and Benefit Plan or plan
that would, upon adoption, be a Compensation and Benefit Plan;

(N)permit employees to conduct investment management, investment advisory,
subadvisory or broker-dealer activities except (1) as part of their employment
with Seller; (2) managing their own investments or the investments of family
members or (3) as stated in Schedule 3.1(i)(iii);

(O)sell, transfer or otherwise dispose of a material asset;

- 63 -

--------------------------------------------------------------------------------

 

(P)delay or postpone the payment of accounts payable and/or other liabilities,
except in the ordinary course of business consistent with past practice, or
accelerate or cause the acceleration of the collection or receipt of any
accounts receivable, except in the ordinary course of business consistent with
past practice;

(Q)expend, or commit to expend, funds for capital expenditures of more than
$25,000 in the aggregate for Seller;

(R)enter into a new line of business unrelated to the Business;

(S)create, suffer the imposition of, permit to exist, or assume any Lien on any
material asset;

(T)change accounting principles, policies, practices or related methodologies,
except as required by GAAP in which case such change is described on Schedule
5.3(a)(ii)(T) or change any of its methods of reporting income and deductions
for federal income Tax purposes, except as required by changes in Applicable Law
in which case such change is described on Schedule 5.3(a)(ii)(T);

(U)settle or compromise any claim, action or proceeding involving any liability
for money damages or any restrictions upon any of its operations or that may be
precedential with respect to other claims, actions or proceedings that may
involve such damages or restrictions;

(V)close any offices at which business is conducted or open any new offices;

(W)grant any Person a power of attorney or similar authority;

(X)terminate any of its existing property and casualty, errors and omissions,
liability or any other insurance policies covering its business or permit any
such policies to expire or terminate; or

(Y)agree or commit to take any of the actions in this Section 5.3(a)(ii).

(b)Further Actions.

(i)Each of the Seller and each of the Principals will, as promptly as
practicable, use all commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to fulfill their obligations under the Transaction Documents and to
consummate and make effective the transactions contemplated hereunder and
thereunder, including to transfer to Buyer the Acquired Personal Goodwill and
all customer lists, customer and supplier relationships, customer-based
intangibles and other personal goodwill included therein.

- 64 -

--------------------------------------------------------------------------------

 

(ii)Each of the Seller and each of the Principals will, as promptly as
practicable:

(A)make, or cause to be made, the filings and submissions that they are required
to make under Applicable Law to consummate the transactions contemplated by the
Transaction Documents, and give reasonable undertakings required in connection
therewith;

(B)use all commercially reasonable efforts to obtain, or cause to be obtained,
the Governmental Approvals and Consents (other than those Consents covered in
paragraph (C) below), if any, needed to consummate the transactions contemplated
by the Transaction Documents; and

(C)use all commercially reasonable efforts to obtain, or cause to be obtained,
the other Consents needed to assign or transfer the Investment Contracts in
accordance with Section 5.3(e).

(iii)Neither Seller nor any Principal will take any action that would cause any
of the representations or warranties in Article III to become untrue or result
in any of the conditions to the Closing set forth in Section 6.1 or Section 6.2
not being satisfied.

(iv)Seller and each Principal will coordinate and cooperate with Buyer in
exchanging the information and supplying the reasonable assistance requested by
Buyer in connection with the filings and other actions contemplated by Section
5.1(a).

(v)Seller shall use its reasonable best efforts to cooperate with Buyer to
ensure that the consummation of the transactions contemplated by the Transaction
Documents will not result in any transaction prohibited pursuant to Section 406
of ERISA or Section 4975 of the Code that is not subject to an applicable
exemption.

(c)Non-Solicitation with respect to Transaction.

(i)From the date of this Agreement to the earlier of the termination of this
Agreement and the Closing, Seller and each of the Principals will not (and will
ensure that their respective representatives and Affiliates do not directly or
indirectly):

(A)solicit, encourage or entertain inquiries or proposals for;

(B)initiate or participate in discussions or negotiations with any Person
concerning;

(C)enter into any agreement with respect to; or

- 65 -

--------------------------------------------------------------------------------

 

(D)provide any Person with non-public information in connection with;

an acquisition of all or some of Seller’s assets, an acquisition of an equity
interest in Seller (including from any Principal), or a merger or business
combination involving Seller, except as contemplated by the Transaction
Documents (“Acquisition Proposal”).

(ii)From the date of this Agreement to the earlier of the termination of this
Agreement and the Closing, Seller and the Principals will notify Buyer (and will
ensure that their representatives and Affiliates notify Buyer) promptly, and in
any event within one (1) Business Day, if:

(A)they receive an Acquisition Proposal (including the terms of an Acquisition
Proposal);

(B)a Person requests information from them relating to an actual or potential
Acquisition Proposal; or

(C)a Person seeks to initiate negotiations or discussions reasonably likely to
result in an Acquisition Proposal.

(iii)Seller and each of the Principals will (and will ensure that their
representatives and Affiliates) immediately end any activities (including
discussions or negotiations with any Persons) conducted before the date of this
Agreement with respect to an Acquisition Proposal and use all commercially
reasonable efforts to have these Persons promptly return materials that Seller,
any Principal or any of their representatives or Affiliates gave them.

(iv)Seller and each of the Principals will not (and will ensure that their
representatives and Affiliates do not) amend, waive or terminate, or otherwise
release a Person from, a standstill, confidentiality or similar agreement
relating to Seller or the Business.

(d)Restrictive Covenants.  

(i)Acknowledgements.  Each of Seller and each of the Principals acknowledges
that: (A) the Acquired Assets, Acquired Personal Goodwill and the Business
include confidential information that Buyer is acquiring through the
transactions contemplated by the Transaction Documents (“Confidential
Information”) consisting of any and all (1) trade secrets or other Intellectual
Property of Seller; (2) nonpublic information concerning Seller’s products and
Clients; (3) information concerning the Acquired Assets, Acquired Personal
Goodwill and the Business, however documented and (4) notes, analysis,
compilations, studies, summaries, working papers or other materials prepared by
or for Seller containing, based on, in whole or in part, or derived from any
information included in clauses (1), (2) or (3) above; (B) the products and
services comprising the Business are, or may be, marketed throughout the United
States

- 66 -

--------------------------------------------------------------------------------

 

and internationally; (C) Buyer competes with other businesses that are or could
be located in any part of the United States or internationally; (D) Buyer has
required the covenants set forth in this Section 5.3(d) as a condition to Buyer
entering into this Agreement; (E) the covenants set forth in this Section 5.3(d)
are reasonable and necessary to protect and preserve the Acquired Assets,
Acquired Personal Goodwill and the Business; (F) Buyer and the Business will be
irreparably harmed and damaged if the covenants in this Section 5.3(d) are
breached; (G) the business in which Buyer engages is intensely competitive; (H)
Buyer’s present and future business relationships with its clients are and will
continue to be of a type which normally continue unless interfered with by
others; and (I) Buyer enjoys client goodwill developed by, among others, Seller
and the Principals with respect to Clients.

(ii)Confidentiality.  Each of Seller and each of the Principals agree that,
except as otherwise provided in this Section 5.3(d)(ii), from and after the
Closing, none of them will, at any time, disclose to any Person (other than the
Principals’ counsel, accountants, financial advisors and other representatives
on a “need to know” basis) or use for his own account or for the benefit of any
third party any Confidential Information, whether he has such information in
memory or embodied in a writing or other physical form, without Buyer’s prior
written consent, unless and to the extent that (A) the Confidential Information
is or becomes generally known to and available for use by the public other than
as a result of the fault of Seller or any Principal or the fault of any other
Person bound by a duty of confidentiality to Buyer or Seller or any Principal;
(B) the public disclosure thereof is required by a court of competent
jurisdiction or otherwise by Applicable Law or (C) the disclosure thereof is
necessary in connection with the enforcement of this Agreement.  If Seller or a
Principal becomes legally compelled to disclose any Confidential Information,
Seller or such Principal shall (1) provide Buyer with prior written notice (to
the extent not prohibited under Applicable Law) of the need for such disclosure
and the required content of such disclosure; (2) if disclosure is required,
furnish only that portion of the Confidential Information which, in the written
opinion of legal counsel, is legally required and (3) reasonably cooperate with
Buyer, at Buyer’s request and sole expense, to enable Buyer to obtain reliable
assurances that confidential treatment will be accorded to the Confidential
Information.  As requested by Buyer, Seller and the Principals agree to deliver
to Buyer at any time at or following the Closing any or all Confidential
Information, whether in hardcopy, electronic, disk or other form, that may be in
Seller’s or the Principals’ possession or control.  The obligations in this
Section 5.3(d)(ii) shall survive the Closing indefinitely.

(iii)Non-Compete.  For and in consideration of his or its share of the Aggregate
Closing Purchase Price and the Earnout Payments, if any, to be received under
this Agreement in connection with the sale of the Acquired Assets and the
Acquired Personal Goodwill, and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Seller and each of the
Principals agrees that, during the Non-Compete Period, it or he shall not,
directly or indirectly, through Seller or otherwise, whether for its or his own
account or

- 67 -

--------------------------------------------------------------------------------

 

the account of another Person (other than Buyer or Buyer’s Affiliates), invest
in, own, manage, operate, finance, control, be employed by, or participate in
the ownership, management, operations, financing or control of, lend its or his
name or a similar name to, lend its or his credit to, render services or advice
to, or otherwise assist, any Person (other than Buyer or Buyer’s Affiliates)
that provides Investment Services; provided, however, that in the event that a
court of competent jurisdiction issues a final, non-appealable judgment finding
that Buyer has breached this Agreement as a result of Buyer’s failure to pay any
of the Earnout Payments to the Principals in accordance with Section 2.10, then
each Principal that the Buyer so failed to pay shall be relieved of the
covenants set forth in this Section 5.3(d)(iii) and the Non-Compete Period shall
terminate with respect to such Principal.

(iv)Non-Solicitation.  For and in consideration of his or its share of the
Aggregate Closing Purchase Price and the Earnout Payments, if any, to be
received under this Agreement in connection with the sale of the Acquired Assets
and the Acquired Personal Goodwill, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Seller and each of the
Principals agrees that, during the Non-Solicitation Period, Seller and such
Principal shall not, directly or indirectly, through Seller or otherwise,
whether for its or his own account or the account of another Person:

(A)solicit, hire or employ, or otherwise engage (or assist any other Person in
soliciting, hiring, employing or otherwise engaging) as an employee, independent
contractor or otherwise, any employee of Buyer;

(B)solicit (or assist any other Person in soliciting) the business of, or
provide (or assist any other Person (except Buyer) in providing) Investment
Services to, any Client or other client of Buyer or any of Buyer’s Affiliates;
or

(C)otherwise induce or attempt to induce (or assist any other Person in
inducing) any Client or other client of Buyer or person with whom the Principal
has a customer relation to cease doing business with, or not to do business
with, Buyer, or in any way interfere with the relationship between any Client or
any other client of Buyer or any of Buyer’s Affiliates.

(v)Reasonable Covenants.  Seller and each of the Principals agree that each of
the covenants set forth in this Section 5.3(d) is reasonable with respect to its
scope, duration and geographic area.  

(vi)Severability of Covenants.  If any of the covenants set forth in this
Section 5.3(d) are held to be unreasonable, arbitrary or against public policy,
such covenants will be considered divisible with respect to scope, time, and
geographic area, and in such lesser scope, time and geographic area will be
effective, binding and enforceable.

- 68 -

--------------------------------------------------------------------------------

 

(vii)Remedies.  Seller and each of the Principals acknowledge that in the event
of a breach of Section 5.3(d) by Seller or any Principal, money damages would be
inadequate and Buyer would have no adequate remedy at law.  Accordingly, Seller
and the Principals agree that Buyer shall have the right, in addition to any
other rights and remedies existing in its favor with respect to any such breach,
to enforce its rights and Seller’s and the Principals’ obligations under this
Agreement not only by an action or actions for damages under this Agreement but
also by an action or actions for specific performance, injunction and/or other
equitable relief, without posting any bond or security.  Without limiting the
foregoing, in the case of a breach or threatened breach of Section 5.3(d), in
addition to a claim for any Losses under Article VIII (Indemnification), Buyer
shall have the right to obtain injunctive or other equitable relief to restrain
any breach or threatened breach, or otherwise to enforce specifically the
provisions, of Section 5.3(d) (it being agreed that money damages alone will be
inadequate to compensate Buyer and will be an inadequate remedy for such a
breach or threatened breach).

(e)Client Consents.

(i)With respect to each Client whose Investment Contract requires written
consent of the Client in order to effectuate an assignment of the Investment
Contract (an “Affirmative Consent Client”), within three (3) Business Days
following the date of this Agreement, Seller shall mail (via regular mail) to
each such Client a notice in the form of Exhibit G-1.  With respect to any
Client whose Investment Contract does not require written consent of the Client
in order to effectuate an assignment of the Investment Contract (a “Negative
Consent Client”), within three (3) Business Days following the date of this
Agreement, Seller shall mail (via regular mail) to each such Client a notice in
the form of Exhibit G-2 (the “Initial Notice”).  With respect to any Negative
Consent Client who has not signed and returned to Seller a copy of the Initial
Notice within twenty (20) days of mailing of such notice, Seller shall mail (via
regular mail) to each such Negative Consent Client a notice in the form of
Exhibit H not less than twenty (20) days after delivery of the Initial Notice
and at least twenty (20) days prior to the Closing.

(ii)An Affirmative Consent Client properly receiving a notice pursuant to
Section 5.3(e)(i) shall be treated as having given a Client Consent if it signs
and returns to Seller a copy of the notice in the form of Exhibit G-1, provided
such Client does not give any of the indications set forth in Section
5.3(e)(iii)(C).  A Negative Consent Client properly receiving notices pursuant
to Section 5.3(e)(i) shall be treated as having given a Client Consent if it
does not sign and return to Seller a copy of the notice in the form of Exhibit
G-2 or Exhibit H, if (1) the notices described in Section 5.03(e)(i) have been
sent to such Negative Consent Client in the timeframes required and (2) before
the Business Day immediately preceding the Closing Date, such Negative Consent
Client has not (w) affirmatively refused to Consent to the assignment of its
Investment Contract, (x) terminated its Investment Contract, (y) withdrawn all
of its AUM or

- 69 -

--------------------------------------------------------------------------------

 

(z) informed Seller, orally or in writing, that it intends to take any of the
actions described in clauses (w), (x) or (y).

(iii)Seller shall take all commercially reasonable steps to keep Buyer informed
of the status of obtaining the Client Consents required by this Section 5.3(e),
including:

(A)maintaining a written log of all communications (including oral) with Clients
in connection with seeking Client Consents, stating in reasonable detail the
nature and substance of the communications (including any matter of the sort
referred to in Section 5.3(e)(iii)(C)), and make the log available to Buyer at
least weekly and any time upon reasonable notice;

(B)giving Buyer copies of substantive correspondence between Seller and Clients,
or Clients’ representatives or counsel, relating to the Consent solicitation
provided for in this Section 5.3(e) within three (3) Business Days of receiving
it;

(C)informing Buyer of any indication by a Client (whether orally or in writing)
as soon as practicable and in any event no later than one (1) Business Day after
receiving such indication, that the Client will: (1) refuse Consent to the
assignment of its Investment Contract or subadvisory contract; (2) terminate its
Investment Contract or subadvisory contract; (3) withdraw more than 10% of its
AUM under Seller’s management; or (4) put its account up for bid; and

(D)delivering to Buyer, promptly on Buyer’s request from time to time, copies of
the executed Client Consents and making the originals available for inspection.

(f)Access and Information.  From the date of this Agreement to the Closing,
subject to the terms and conditions of the Confidentiality Agreement, Seller and
each of the Principals shall give to Buyer and its Affiliates and their
respective accountants, counsel and other representatives full access during
normal business hours to Seller’s offices, properties, Books and Records and
personnel, and give them, or give them access to, the documents, financial data,
records and information with respect to Seller and the Business as Buyer from
time to time reasonably requests.  

(g)Further Assurances.  Following the Closing Date, each of Seller and each of
the Principals shall from time to time execute and deliver such additional
documents and take such other actions as Buyer reasonably requests to confirm
the rights and obligations in the Transaction Documents and render the
transactions contemplated hereunder and thereunder effective.  

(h)Closing Condition Certificate.  

(i)Three (3) Business Days prior to the proposed Closing Date, Seller shall
prepare and deliver to Buyer a certificate setting forth an estimate of the cash
held by Seller as of the Closing Date (the “Closing Condition Certificate”),
which

- 70 -

--------------------------------------------------------------------------------

 

shall quantify in reasonable detail the items constituting such estimate and
shall contain detailed evidence supporting such estimate.

(ii)If the Closing Condition Certificate shows that the condition set forth in
Section 6.2(i) has not been met, the Closing shall not occur until another
Closing Condition Certificate is delivered which shows that the condition set
forth in Section 6.2(i) has been met.

(iii)If the Closing Condition Certificate shows that the condition set forth in
Section 6.2(i) has been met, Seller shall make available to Buyer all work
papers and records used in the preparation of the Closing Condition Certificate,
and Buyer shall have the right to review such papers and records and discuss the
Closing Condition Certificate with Seller.  

(i)Employee Matters.

(i)Buyer shall offer to hire, as of the Closing, those employees of Seller
identified on Schedule 5.3(i) (the “Transferred Employees”) in accordance with
Buyer’s normal hiring process, policies and procedures.

(ii)Within ten (10) days after the date of this Agreement (and, in any event,
prior to the Closing), Seller shall request those employees of Seller identified
by Buyer to execute and deliver one or more of the following agreements (as
determined by Buyer):  (i) an intellectual property assignment agreement; (ii) a
non-solicitation agreement; (iii) a confidentiality agreement; and/or (iv) an
offer letter or other agreement, in each case in a form acceptable to Buyer.  In
the event that any such employee does not promptly execute and deliver any such
agreement, Seller shall discuss with such employee the reasons for such request
and the importance thereof prior to the Closing Date.

(iii)Nothing in this Section 5.3(i) is intended, or shall be construed, as an
employment agreement with respect to any employee of any Seller or to grant any
such employee any right of continued employment other than on an “at will”
basis.

(iv)Buyer shall not assume any of the Compensation and Benefit Plans.  Seller
shall remain liable and responsible for any and all liabilities and obligations
arising under the Compensation and Benefit Plans, whether such liabilities or
obligations arise before, on or after the Closing Date.  On or prior to the
Closing Date, Seller shall pay to each of the Transferred Employees the amount
of base salary and benefits due to such Transferred Employee for the period from
the last payroll payment date to the Closing Date and will pay any related
payroll taxes.  If any personnel records are retained by Seller as Excluded
Assets as contemplated in Section 2.2 of this Agreement, Seller shall deliver
copies of such records to Buyer prior to the Closing.

(j)Use of Name.  As of and following the Closing Date, Seller shall cease and
discontinue promptly any and all uses of the name “Jamison, Eaton & Wood” except
that

- 71 -

--------------------------------------------------------------------------------

 

Seller may maintain its existing corporate name for purposes of carrying on its
internal corporate affairs and maintaining its corporate existence so long as it
does not engage in any business other than carrying on its internal corporate
affairs and as are necessary to maintain its corporate existence.

ARTICLE VI.

CONDITIONS PRECEDENT TO THE CLOSING

Section 6.1.  Conditions to Each Party’s Obligations.  The obligations of Seller
and the Principals, on the one hand, and Buyer, Silvercrest and SAMG, on the
other hand, to consummate the transactions contemplated by the Transaction
Documents are subject to the fulfillment, on or before the Closing Date, of the
following conditions:

(a)No Injunction, etc.  No court or other Governmental Authority has issued an
order, injunction, decree or judgment, and there is no action or proceeding
pending before a court or other Governmental Authority, restraining, enjoining
or otherwise prohibiting consummation of the transactions contemplated by the
Transaction Documents.  No court or other Governmental Authority has
promulgated, entered or issued, or determined to be applicable to this
Agreement, any Applicable Law making the consummation of the transactions
contemplated by the Transaction Documents illegal, and no proceeding with
respect to the application of any such Applicable Law is pending.

(b)Governmental Approvals.  Any Governmental Approvals required to be made or
obtained in connection with executing and delivering this Agreement or
consummating the transactions contemplated by the Transaction Documents have
been made or obtained, on terms acceptable to the party obtaining the
Governmental Approval (or whose Affiliate obtained the Governmental Approval).

Section 6.2.  Conditions to Buyer’s Obligations.  The obligations of Buyer,
Silvercrest and SAMG to consummate the transactions contemplated by the
Transaction Documents are also subject to the fulfillment, on or before the
Closing Date, of the following conditions:

(a)Representations Concerning Seller.  The representations and warranties
concerning Seller in Section 3.1:

(i)were true and correct in all material respects as of the date of this
Agreement (except representations and warranties made as of a certain date,
which are true and correct in all material respects as of such date); and

(ii)are repeated and are true and correct in all material respects as of the
Closing Date with the same effect as though made on and as of the Closing
(except representations and warranties made as of a certain date, which are so
measured as of such date) (it being understood and acknowledged that an
inaccuracy or breach of the representations and warranties made on and as of the
Closing Date shall be determined without giving effect to any notification made
in accordance with Section 5.2(c)),

- 72 -

--------------------------------------------------------------------------------

 

in each case without giving effect to qualifications as to materiality in those
representations and warranties.  

(b)Representations Concerning the Principals.  The representations and
warranties concerning the Principals in Section 3.2:

(i)were true and correct as of the date of this Agreement (except
representations and warranties made as of a certain date, which are true and
correct as of such date); and

(ii)are repeated and are true and correct as of the Closing Date with the same
effect as though made on and as of the Closing (except representations and
warranties made as of a certain date, which are so measured as of such date) (it
being understood and acknowledged that an inaccuracy or breach of the
representations and warranties made on and as of the Closing Date shall be
determined without giving effect to any notification made in accordance with
Section 5.2(c)).

(c)Performance.  Seller and each of the Principals have duly performed and
complied in all material respects with the obligations and conditions that it or
he must comply with under this Agreement by or before Closing.  

(d)Closing Date Revenue.  The Closing Date 2015 Pro Forma Revenue shall be equal
to or greater than eighty percent (80%) of Base 2015 Pro Forma Revenue;
provided, that if all of the conditions of the parties to the consummation of
the Transactions contemplated by the Transaction Documents have been satisfied
other than the condition in this Section 6.2(d) or Clients representing more
than twenty percent (20%) of Base 2015 Pro Forma Revenue have taken any of the
actions listed in Section 5.3(e)(iii)(C) (or informed Seller, orally or in
writing, that they intend to take any of these actions), then the parties agree
to negotiate in good faith to revise the economic terms of this Agreement to
reflect the state of the Business (giving effect to such loss of Clients and
revenue), and, if the parties are unable to reach an agreement within thirty
(30) days after the date on which all conditions to the obligations of the
parties to consummate the Transactions contemplated by the Transaction
Documents, other than the condition in this Section 6.2(d), have been satisfied,
then Buyer or Seller may terminate this Agreement in accordance with Section 7.1
by providing written notice to the other at any time after the end of such
thirty (30) day period.

(e)Other Consents.  The Consents listed in Schedule 6.2(e) have been made or
obtained, which Consents may include the Consent of one or more Governmental
Authorities or Self-Regulatory Organizations.

(f)Opinion of Counsel.  Buyer has received an opinion, addressed to it and dated
the Closing Date, of McElroy, Deutsch, Mulvaney & Carpenter LLP, special counsel
to Seller and the Principals, in the form of Exhibit I.

(g)Tax Certificate.  Seller and each Principal has delivered to Buyer on the
Closing Date a non-foreign affidavit reasonably satisfactory to Buyer stating
that Seller and the

- 73 -

--------------------------------------------------------------------------------

 

Principals are each not a “foreign person” under section 1445(a) of the Code and
an IRS Form W-9.

(h)Closing Deliverables.  Seller and the Principals shall have delivered to
Buyer each of the items set forth in Sections 2.11(c) and (d).

(i)Closing Cash Target.  Seller shall have an amount of cash on the Closing Date
that is equal to or greater than the Closing Cash Target.  

(j)No Material Adverse Effect. Since the date of this Agreement, Seller shall
have not suffered a Material Adverse Effect and no events, facts or
circumstances shall have occurred which could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect with respect to
Seller.  

(k)Certificates.  Seller and the Principals shall have delivered to Buyer the
Closing Condition Certificate, Estimated Closing Certificate and a certificate,
dated as of the Closing Date, jointly and severally certifying the matters in
Sections 6.2(a), (b) and (c).

(l)Organizational Documents.  Seller shall have delivered to Buyer a certificate
executed by an authorized officer of Seller attaching (i) copies of the
Certificate of Incorporation of Seller as in effect on the Closing Date,
including all amendments thereto, certified by the Secretary of State of the
State of New Jersey; (ii) a certificate from the Secretary of State of the State
of New Jersey to the effect that Seller is in good standing in such jurisdiction
and listing all Organizational Documents of Seller on file; (iii) a copy of the
by-laws of Seller and (iv) copies of the resolutions of the board of directors
and shareholders of Seller approving the transactions contemplated by this
Agreement.

(m)Release.  Each of the Principals shall have executed and delivered to Buyer,
Seller and each other a Release in the form attached hereto as Exhibit J.

(n)Financial Statements.  Seller shall have delivered to Buyer a reviewed
consolidated balance sheet of Seller dated December 31, 2014, and the related
reviewed consolidated statements of income, stockholders’ equity and cash flows
for the fiscal year then ended.  Furthermore, Seller shall have delivered to
Buyer a compiled consolidated balance sheet of Seller dated as of the last day
of the month immediately preceding the month in which the Closing Date occurs,
and the related compiled consolidated statements of income, stockholders’ equity
and cash flows for the period then ended.

(o)Books and Records.  Except for books and records that are Excluded Assets,
Seller shall have delivered to Buyer (or made available to Buyer at Seller’s
office in Bedminster, New Jersey) all Books and Records relating to the Business
or a copy of any books and records required by Applicable Law to be retained by
Seller.

Section 6.3.  Conditions to Seller’s and the Principals’ Obligations.  Seller’s
and the Principals’ obligations to consummate the transactions contemplated by
the Transaction Documents are also subject to the fulfillment, on or before the
Closing Date, of the following conditions:

- 74 -

--------------------------------------------------------------------------------

 

(a)Representations.  Buyer’s, Silvercrest’s and SAMG’s respective
representations and warranties in Article IV:

(i)were true and correct in all material respects as of the date of this
Agreement (except representations and warranties made as of a certain date,
which are true and correct in all material respects as of such date); and

(ii)are repeated and are true and correct in all material respects as of the
Closing Date with the same effect as though made on and as of the Closing
(except representations and warranties made as of a certain date, which shall be
so measured as of such date) (it being understood and acknowledged that an
inaccuracy or breach of the representations and warranties made on and as of the
Closing Date shall be determined without giving effect to any notification made
in accordance with Section 5.2(c)),

in each case, without giving effect to any qualifications as to materiality in
those representations and warranties.  Buyer has delivered to Seller a
certificate, dated the Closing Date, certifying the matters in this Section
6.3(a).

(b)Performance.  Each of Buyer, Silvercrest and SAMG has duly performed and
complied in all material respects with its obligations and conditions that it
must comply with under this Agreement by or before Closing.  Buyer has delivered
a certificate to Seller, dated the Closing Date, certifying the matters in this
Section6.3(b).

(c)Closing Deliverables.  Buyer, Silvercrest and SAMG shall have delivered the
items set forth in Sections 2.11(a) and (b).

(d)No Material Adverse Effect. Since the date of this Agreement, neither Buyer,
Silvercrest nor SAMG shall have suffered a Material Adverse Effect and no
events, facts or circumstances shall have occurred which could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect with respect to Buyer, Silvercrest or SAMG.  

ARTICLE VII.

TERMINATION

Section 7.1.  Termination.  This Agreement may be terminated before the Closing
Date:

(a)by the written agreement of Buyer and Seller;

(b)by Buyer by written notice to Seller, on the one hand, or by Seller by
written notice to Buyer, on the other hand, at any date or time after 5:00p.m.,
New York City time, on the date that is three (3) months after the date of this
Agreement if the Closing has not occurred by then (unless due to a material
breach of this Agreement by Buyer, if Buyer is seeking to terminate, or by
Seller or a Principal, if Seller is seeking to terminate), unless this date is
extended by the mutual written consent of Buyer and Seller;

- 75 -

--------------------------------------------------------------------------------

 

(c)by Buyer or Seller in accordance with Section 6.2(d);

(d)by Buyer if a Principal or Seller has materially breached any of his or its
representations, warranties or obligations in this Agreement and (if not a
willful breach) has not cured such breach within ten (10) Business Days of
receiving notice of the breach, provided that Buyer, Silvercrest and SAMG have
performed and complied, in all material respects, with their respective
representations, warranties and obligations required by this Agreement to have
been performed or complied with before this time (it being understood and
acknowledged that the truthfulness and accuracy of Seller’s and each of the
Principal’s representations and warranties and the fulfillment of their
obligations under this Agreement shall be determined without giving effect to
any materiality or Material Adverse Effect qualifier contained therein or
notification made by Seller or any Principal in accordance with Section 5.2(c));
and

(e)by Seller, if Buyer, Silvercrest or SAMG has materially breached any of its
representations, warranties or obligations in this Agreement and (if not a
willful breach) has not cured this breach within ten (10) Business Days of
receiving notice of the breach, provided that the Principals and Seller have
performed and complied, in all material respects, with their representations,
warranties and obligations required by this Agreement to have been performed or
complied with before this time (it being understood and acknowledged that the
truthfulness and accuracy of Buyer’s, Silvercrest’s and SAMG’s respective
representations and warranties and the fulfillment of its obligations under this
Agreement shall be determined without giving effect to any materiality or
Material Adverse Effect qualifier contained therein or notification made by
Buyer, Silvercrest or SAMG in accordance with Section 5.2(c)).

Section 7.2.  Effect of Termination.  If this Agreement is terminated in
accordance with Section 7.1, it shall become void and have no effect, without
any obligation or liability to any Person in respect of the Agreement or of the
transactions contemplated by the Transaction Documents on the part of any party,
or a party’s directors, officers, employees, agents, representatives, advisers,
stockholders, members, partners or Affiliates, except that the provisions of
this Section 7.2, Section 5.2(b), Article IX and the Confidentiality Agreement
shall remain in full force and effect and shall survive any termination of this
Agreement and except that each party shall remain liable for any breach of this
Agreement prior to its termination.

ARTICLE VIII.

INDEMNIFICATION

Section 8.1.  Indemnification by Seller and the Principals.  

(a)Subject to the limitations set forth in this Article VIII, following the
Closing each of Seller and each of the Principals will jointly and severally
indemnify, defend and hold harmless Buyer and each of its Affiliates (and their
respective officers, directors, employees, shareholders, members, successors,
assigns, legal representatives and heirs) (each, a “Buyer Indemnified Person”),
from, against and in respect of any and all Losses, whether or not involving a
Third Party Claim, incurred or suffered by Buyer Indemnified Persons or any of
them as a result of, arising out of or directly or indirectly relating to:

- 76 -

--------------------------------------------------------------------------------

 

(i)any breach of, or inaccuracy in, any representation or warranty when made or
deemed made by Seller or any Principal in this Agreement or in any other
Transaction Document (in each case, (A) as such representation or warranty would
read if all qualifications as to Principals’ Knowledge were deleted therefrom
and (B) it being understood and agreed that an inaccuracy or breach of a
representation or warranty shall be determined without giving effect to any
notification made by Seller or any Principal in accordance with Section 5.2(c));

(ii)any breach, violation or non-fulfillment of any covenant or agreement of
Seller or any Principal, including under this Article VIII, in or pursuant to
this Agreement or in any other Transaction Document (in each case, it being
understood and agreed that the breach, violation or non-fulfillment of a
covenant or agreement shall be determined without giving effect to any
notification made by Seller or any Principal in accordance with Section 5.2(c));

(iii)any fraud of Seller or any of the Principals;

(iv)any Excluded Assets or Excluded Liabilities; or

(v)any assets of any Principal, other than the Acquired Personal Goodwill, or
any liabilities or obligations of any Principal.

(b)Seller and the Principals will have no obligation to indemnify the Buyer
Indemnified Persons pursuant to Section 8.1(a)(i) in respect of Losses arising
from the breach of, or inaccuracy in, any representation or warranty described
therein unless and until the aggregate amount of all such Losses incurred or
suffered by the Buyer Indemnified Persons exceeds $75,000 (at which point Seller
and the Principals will indemnify the Buyer Indemnified Persons for all such
Losses, including those below $75,000), and the aggregate liability in respect
of claims for indemnification pursuant to Section 8.1(a)(i) will not exceed the
sum of the Aggregate Closing Purchase Price and the Earnout Payments; provided,
however, that the foregoing limitations will not apply to (i) claims for
indemnification pursuant to Section 8.1(a)(i) in respect of breaches of, or
inaccuracies in, representations and warranties set forth in Sections 3.1(a),
(b), (d), (e), (r), (t) or (aa) or Section 3.2; (ii) the certificates delivered
to Buyer pursuant to Section 6.2(k) and (iii) claims based upon fraud or
intentional misrepresentation.  Claims for indemnification pursuant to any other
provision of Section 8.1(a) are not subject to the monetary limitations set
forth in this Section 8.1(b).

Section 8.2.  Indemnification by Buyer.  

(a)Subject to the limitations set forth in this Section 8.2, Buyer will
indemnify, defend and hold harmless the Principals and Seller and its Affiliates
(and their respective officers, directors, employees, shareholders, members,
successors, assigns, legal representatives and heirs) (each, a “Seller
Indemnified Person”), from, against and in respect of any and all Losses,
whether or not involving a Third Party Claim, incurred or suffered by the Seller
Indemnified Persons or any of them as a result of, arising out of or relating
to, directly or indirectly:

- 77 -

--------------------------------------------------------------------------------

 

(i)any breach of, or inaccuracy in, any representation or warranty when made or
deemed made by Buyer, Silvercrest or SAMG in this Agreement or in any other
Transaction Document (in each case, (A) as such representation or warranty would
read if all qualifications as to Buyer’s Knowledge were deleted therefrom and
(B) it being understood and agreed that an inaccuracy or breach of a
representation or warranty shall be determined without giving effect to any
notification made by Buyer in accordance with Section 5.2(c));

(ii)any breach, violation or non-fulfillment of any covenant or agreement of
Buyer, Silvercrest or SAMG, including under this Article VIII, in or pursuant to
this Agreement or in any other Transaction Document (in each case, it being
understood and agreed that the breach, violation or non-fulfillment of a
covenant or agreement shall be determined without giving effect to any
notification made by Buyer in accordance with Section 5.2(c)); or

(iii)any fraud of Buyer, Silvercrest or SAMG.

(b)Buyer will have no obligation to indemnify the Seller Indemnified Persons
pursuant to Section 8.2(a)(i) in respect of Losses arising from the breach of,
or inaccuracy in, any representation or warranty described therein unless and
until the aggregate amount of all such Losses incurred or suffered by the Seller
Indemnified Persons exceeds $75,000 (at which point Buyer will indemnify the
Seller Indemnified Persons for all such Losses, including those below $75,000),
and Buyer’s aggregate liability in respect of claims for indemnification
pursuant to Section 8.2(a)(i) will not exceed $1,000,000; provided, however,
that the foregoing limitations will not apply to (i) claims for indemnification
pursuant to Section 8.2(a)(i) in respect of breaches of, or inaccuracies in,
representations and warranties set forth in Sections 4.1(a), (b), (d) or (e),
Sections 4.2(a), (b), (c), (e) and (f), and Sections 4.3(a), (b), (c), (e) and
(f) or (ii) claims based upon fraud or intentional misrepresentation.  Claims
for indemnification pursuant to any other provision of Section 8.2(a) are not
subject to the limits set forth in this Section 8.2(b).

Section 8.3.  Survival.  Each of the representations and warranties in this
Agreement shall survive the Closing for a period of thirty-six (36) months
following the Closing Date; provided, however, that (a) the representations and
warranties in Sections 3.1(a), (b), (d), (e), and (aa), Section 3.2, Sections
4.1(a), (b), (d) or (e), Sections 4.2(a), (b), (c), (e) and (f), and Sections
4.3(a), (b), (c), (e) and (f) or in any certificate delivered pursuant to this
Agreement and related thereto shall survive the Closing indefinitely and (b) the
representations and warranties in Sections 3.1(r) and (t) or in any certificate
delivered pursuant to this Agreement and related thereto shall survive the
Closing until the end of the applicable statute of limitations (including any
extensions thereof).  All covenants set forth in this Agreement shall survive
the Closing indefinitely unless they expire earlier in accordance with the
express terms of this Agreement.  No claim, lawsuit, or other proceeding arising
out of or related to the breach of any representation or warranty contained in
this Agreement may be made by any Indemnified Party unless notice of such claim,
lawsuit or other proceeding is given to the Indemnifying Party in accordance
with Section 8.4 prior to the end of the applicable survival period set forth in
this Section.

- 78 -

--------------------------------------------------------------------------------

 

Section 8.4.  Third Party Claims.

(a)Notice of Claim.  If any third party notifies an Indemnified Party with
respect to any matter which may give rise to Losses for which indemnification
may be sought pursuant to Section 8.1 or Section 8.2, as the case may be (a
“Third Party Claim”), against Buyer, on the one hand, or Seller and the
Principals, on the other hand (an “Indemnifying Party”), under this Section 8.4,
then the Indemnified Party will promptly give written notice to the Indemnifying
Party; provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party will relieve the Indemnifying Party from any
obligation under this Section 8.4, except to the extent such delay actually and
materially prejudices the Indemnifying Party.

(b)Assumption of Defense, etc.  The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim that is the subject of a
notice given by the Indemnified Party pursuant to Section 8.4(a).  In addition,
the Indemnifying Party will have the right to assume the defense of such Third
Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (i) the Indemnifying Party gives written notice to
the Indemnified Party within fifteen (15) days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any and all Losses the
Indemnified Party may suffer, subject to the limitations contained in Section
8.1(b) or Section 8.2(b), resulting from, arising out of, relating to, in the
nature of, or caused by the Third Party Claim; (ii) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have adequate financial
resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder; (iii) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief against
the Indemnified Party; (iv) the Indemnified Party has not been advised by
counsel that an actual or potential conflict exists between the Indemnified
Party and the Indemnifying Party in connection with the defense of the Third
Party Claim; (v) the Third Party Claim does not relate to or otherwise arise in
connection with any criminal or regulatory enforcement action, suit or
proceeding and (vi) settlement of, an adverse judgment with respect to or the
Indemnifying Party’s conduct of the defense of the Third Party Claim is not, in
the good faith judgment of the Indemnified Party, likely to be adverse to the
Indemnified Party’s reputation or continuing business interests.  The
Indemnified Party may retain separate co‑counsel at its sole cost and expense
and participate in the defense of the Third Party Claim; provided, however, that
the Indemnifying Party will pay the fees and expenses of separate co‑counsel
retained by the Indemnified Party that are incurred prior to Indemnifying
Party’s assumption of control of the defense of the Third Party Claim.

(c)Limitations on Indemnifying Party.  The Indemnifying Party will not consent
to the entry of any judgment or enter into any compromise or settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnified Party unless such judgment, compromise or settlement (i) provides
for the payment by the Indemnifying Party of money as sole relief for the
claimant; (ii) results in the full and general release of Buyer Indemnified
Persons or Seller Indemnified Persons, as applicable, from all liabilities
arising or relating to, or in connection with, the Third Party Claim and (iii)
involves no finding or

- 79 -

--------------------------------------------------------------------------------

 

admission of any violation of Applicable Law or the rights of any Person and has
no effect on any other claims that may be made against the Indemnified Party.

(d)Indemnified Party’s Control.  If the Indemnifying Party does not deliver to
the Indemnified Party the notice contemplated by Section 8.4(b) within fifteen
(15) days after the Indemnified Party has given notice of the Third Party Claim
pursuant to Section 8.4(a), or otherwise at any time fails to conduct the
defense of the Third Party Claim actively and diligently, the Indemnified Party
may defend the Third Party Claim in a good faith and reasonable manner, and may
consent to the entry of any judgment or enter into any compromise or settlement
with respect to, the Third Party Claim in any manner it may deem appropriate
(and the Indemnified Party need not consult with, or obtain any consent from,
the Indemnifying Party in connection therewith).  In the event that the
Indemnified Party conducts the defense of the Third Party Claim pursuant to this
Section 8.4, the Indemnifying Party will (i) advance the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim (including reasonable attorneys’ fees and expenses) and (ii) remain
responsible for any and all other Losses that the Indemnified Party may incur or
suffer resulting from, arising out of, relating to, in the nature of or caused
by the Third Party Claim to the fullest extent provided in Section 8.1 or
Section 8.2, as applicable.

(e)Consent to Jurisdiction Regarding Third Party Claim.  Buyer, Seller and each
of the Principals, each in its capacity as an Indemnifying Party, hereby
consents to the non-exclusive jurisdiction of any court in which any Third Party
Claim may be brought against any Indemnified Party for purposes of any claim
which such Indemnified Party may have against such Indemnifying Party pursuant
to this Agreement in connection with such Third Party Claim, and in furtherance
thereof, the provisions of Section 9.3 are incorporated herein by reference,
mutatis mutandis.

Section 8.5.  Treatment of Materiality.  For purposes of this Article VIII, in
determining whether there has been any breach of any representation or warranty,
or the amount of any Losses related to a breach of a representation or warranty,
such representations and warranties shall be read without regard to any
materiality or Material Adverse Effect qualifier contained therein, and any
breach thereof as so read shall be indemnifiable hereunder, subject to the
limitations set forth in this Article VIII.

Section 8.6.  Indemnification Purchase Price Adjustment; Insurance.  Any
indemnification payment made pursuant to this Agreement shall be treated as an
adjustment to the Aggregate Purchase Price for Tax purposes, unless otherwise
required by Applicable Law.  Payments pursuant to this Article VIII in respect
of any Losses shall be limited to the amount of any liability or damage that
remains after deducting therefrom any insurance proceeds actually received by
the Indemnified Party in respect of any claim, less any related costs and
expenses, including the aggregate cost of pursuing any related insurance claims
and any related increases in insurance premiums or other chargebacks (it being
agreed that no party shall have any obligation to seek to recover any insurance
proceeds in connection with making a claim under this Article VIII and that,
promptly after the realization of any insurance proceeds, the Indemnified Party
shall reimburse the Indemnifying Party for such reduction in Losses for which
the Indemnified Party was indemnified prior to the realization of reduction of
such Losses).

- 80 -

--------------------------------------------------------------------------------

 

Section 8.7.  Set-Off.  Buyer can set off against any amounts that it must pay
to a Seller Indemnified Person under this Agreement or any other Transaction
Document, including the Seller Note, any amounts that the Seller Indemnified
Person must pay to Buyer under this Agreement or any other Transaction Document.

Section 8.8.  Waiver of Rights to Subrogation.  Neither Seller nor any Principal
shall be entitled to, and Seller and each Principal hereby irrevocably waives
any right to, subrogation to Buyer with respect to any liability of Seller or
such Principal that may arise under or pursuant to the Transaction Documents,
whether, with respect to any Principal, in such person’s capacity as a member,
director, officer, employee or agent of Seller.

Section 8.9.  Investigation.  The right to indemnification and all other
remedies based upon any representation, warranty, covenant or agreement
contained in this Agreement shall not be limited, diminished or otherwise
affected by any investigation conducted with respect to, or any knowledge
acquired at any time, whether before or after the Closing and regardless of
whether such knowledge came from Buyer, Silvercrest, SAMG, Seller, the
Principals or their respective representatives or any other Person, with respect
to the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or agreement.

ARTICLE IX.

MISCELLANEOUS

Section 9.1.  Waivers.  Any waiver of any terms or conditions or of the breach
of any covenant, representation or warranty of this Agreement in any one
instance shall not operate as or be deemed to be or construed as a further or
continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure or delay at any time or times
to enforce or require performance of any provision hereof operate as a waiver of
or affect in any manner such party’s right at a later time to enforce or require
performance of such provision or of any other provision hereof; provided,
however, that no such waiver, unless it, by its own terms, explicitly provides
to the contrary, shall be construed to effect a continuing waiver of the
provision being waived and no such waiver in any instance shall constitute a
waiver in any other instance or for any other purpose or impair the right of the
party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance.

Section 9.2.  Modifications.  Except as otherwise expressly provided in this
Agreement, neither this Agreement (including any Schedules hereto) nor any term
hereof (or thereof) may be changed, amended, modified, waived, discharged or
terminated except to the extent that the same is effected and evidenced by the
written agreement of all of the parties hereto (or their successors in interest,
if applicable).

Section 9.3.  Governing Law; Jurisdiction; Waiver of Jury Trial.  

(a)This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York applicable to agreements made and to be performed
entirely within such State.

- 81 -

--------------------------------------------------------------------------------

 

(b)Except as set forth in Section 8.4(e), each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by the Transaction Documents shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby, and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.3(c).

Section 9.4.  Notices.

(a)All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and sent as follows:

(i)If to Buyer, Silvercrest or SAMG, to:

c/o Silvercrest Asset Management Group LLC

1330 Avenue of the Americas, 38th Floor

New York, NY 10019

Facsimile:(212) 649-0625

Attention:General Counsel

- 82 -

--------------------------------------------------------------------------------

 

with a copy to:

Morgan Lewis & Bockius, LLP

399 Park Avenue

New York, New York 10022

Facsimile: (212) 702-3625

Attention:Floyd I. Wittlin, Esq.

(ii)If to Seller or a Principal, to:

Jamison, Eaton & Wood, Inc.

135 Route 202/206, Suite 10

Bedminster, New Jersey 07921

Facsimile:(908) 532-0193

Attention:Keith Wood

 

with a copy to:

McElroy, Deutsch, Mulvaney & Carpenter LLP

One Hovchild Plaza, 4000 Rt. 66, 4th Floor

Tinton Falls, NJ  07753

Facsimile:(732) 922-2702

Attention: James D. Ray

(b)All notices and other communications required or permitted under this
Agreement which are addressed as provided in Section 9.4(a), (i) if delivered
personally against proper receipt shall be effective upon delivery; (ii) if sent
via facsimile shall be effective upon the date of dispatch if confirmation of
transmission is provided and (iii) if sent (A) by certified or registered mail
with postage prepaid or (B) by Federal Express or similar courier service with
courier fees paid by the sender, shall be effective upon receipt.  The parties
hereto may from time to time change their respective addresses for the purpose
of notices to that party by a similar notice specifying a new address, but no
such change shall be deemed to have been given unless it is sent and received in
accordance with this Section 9.4.

Section 9.5.  Entire Understanding; No Third Party Beneficiaries.  This
Agreement, the other Transaction Documents and the Confidentiality Agreement
represent the entire understanding of the parties hereto with reference to the
transactions contemplated hereby and thereby and supersede any and all other
oral or written agreements heretofore made.  Except as expressly provided
herein, nothing in this Agreement, express or implied, is intended to confer
upon any Person, other than the parties hereto or their respective heirs,
personal representatives, successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

Section 9.6.  Assignability.  Neither this Agreement nor any rights or
obligations hereunder shall be assignable by any party to any other Person
(whether by operation of law or otherwise) without the written consent of the
other parties and any purported assignment in violation of this Section 9.6
shall be void ab initio; provided, that this Agreement (including the

- 83 -

--------------------------------------------------------------------------------

 

rights, interests and obligations hereunder) may be assigned by Buyer to any
Affiliate of Buyer or by operation of any consolidation or merger of Buyer and
any of its Affiliates.

Section 9.7.  Severability.  The invalidity or unenforceability of any
particular nonmaterial provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects by
interpreting such invalid or unenforceable provision as nearly to the original
meaning as possible so as to make it valid and enforceable or, if that is not
possible or permitted by Applicable Law, by omitting such invalid or
unenforceable provision.  If any material provision of this Agreement is
determined by a court or regulatory body to be invalid or unenforceable, then
the parties shall use their best efforts to address the implications of such
invalidity or unenforceability so as to preserve the essential understanding of
the parties with respect hereto.

Section 9.8.  Expenses Incident to this Agreement.  Except as otherwise
expressly provided herein, each of the parties hereto shall pay its own expenses
incident to the negotiation and consummation of the transactions contemplated by
the Transaction Documents and the preparation and carrying out of the
Transaction Documents and the transactions contemplated hereby and thereby.  For
the avoidance of doubt, Seller shall bear all expenses incurred in connection
with the preparation of the Financial Statements or relating to the procurement
of Client Consents.

Section 9.9.  Taxes.  Seller shall pay, when due, all Transfer Taxes and
recording charges and fees, if any, in connection with the transactions effected
pursuant to this Agreement.

Section 9.10.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The signature pages
hereto may be transmitted by facsimile or .pdf, and if so transmitted, shall
constitute originals.

[Remainder of page left intentionally blank.]

 

 

- 84 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth above.

 

 

 

SILVERCREST ASSET MANAGEMENT GROUP LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

SILVERCREST L.P.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

SILVERCREST ASSET MANAGEMENT GROUP INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[Signatures continue on next page]

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

JAMISON, EATON & WOOD, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Keith Wood

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ernest Cruikshank, III

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William F. Gadsden

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Frederick E. Thalmann, Jr.

 

 

 

 